        Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 1 of 219




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA                             :

                          Plaintiff,                 :
                 v.                                       20 Cr. 015 (PKC)
                                                     :
VIRGIL GRIFFITH,
                                                      :
                           Defendant.
------------------------------------------------------x




                 APPENDIX OF EXHIBITS IN SUPPORT OF DEFENDANT’S
                  MOTIONS FOR A BILL OF PARTICULARS, TO DISMISS,
                                 AND TO COMPEL




                                                                                  BRIAN E. KLEIN
                                                                              KERI CURTIS AXEL
                                                                        BAKER MARQUART LLP
                                                                   777 S. Figueroa Street, Suite 2850
                                                                      Los Angeles, California 90017
                                                                                     (424) 652-7800

                                                                             SEAN S. BUCKLEY
                                                                             KOBRE & KIM LLP
                                                                                 800 Third Avenue
                                                                        New York, New York 10022
                                                                                   (212) 488-1200

                                                                         Attorneys for Virgil Griffith
         Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 2 of 219




         Defendant Virgil Griffith respectfully submits the following exhibits in support of

his Motion for a Bill of Particulars, Motion To Dismiss, and Motion to Compel:

    1. Attached as Exhibit A is a true and correct copy of the document produced by the

government in this matter Bates stamped USAO_001746 to USAO_001747.............pages 4-6

    2. Attached as Exhibit B is a true and correct copy of the document produced by the

government in this matter Bates stamped USAO_001754...........................................pages 7-8

    3. Attached as Exhibit C is a true and correct copy of the document produced by the

government in this matter Bates stamped USAO_001752.........................................pages 9-10

    4. Attached as Exhibit D is a true and correct copy of the document produced by the

government in this matter Bates stamped USAO_001755 to USAO_001759.........pages 11-16

    5. Attached as Exhibit E is a true and correct copy of the document produced by the

government in this matter Bates stamped USAO_001745.......................................pages 17-18

    6. Attached as Exhibit F is a true and correct copy of the document produced by the

government in this matter Bates stamped USAO_001744.......................................pages 19-20

    7. Attached as Exhibit G is a true and correct copy of the document produced by the

government in this matter Bates stamped USAO_006900 to USAO_006901.........pages 21-23

    8. Attached as Exhibit H is a true and correct copy of the document produced by the

government in this matter Bates stamped USAO_001751.......................................pages 24-25
    9. Attached as Exhibit I is a true and correct copy of the indictment in the case United States

v. Attila, Case No. 15 Cr. 867 (RMB)......................................................................pages 26-79

    10. Attached as Exhibit J is a true and correct copy of the indictment in the case United
States v. Nejad, Case No. 18 Cr. 224 (AJN)............................................................pages 80-114

    11. Attached as Exhibit K is a true and correct copy of the indictment in the case United

States v. Banki, Case No. 10 Cr. 08 (JFK)..............................................................pages 115-137

    12. Attached as Exhibit L is a true and correct copy of the indictment in the case United

States v. Huawei Techs. et al., Case No. 1:18-cr-00457-AMD............................pages 138-194


                                                            1
       Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 3 of 219




   13. Attached as Exhibit M is a true and correct copy of the indictment in the case United
States v. Dandong Hongxiang Indus. Dev. Co. Ltd., et al, Case No. 2016-mj-06602...pages 195-219


Dated: January 12, 2021                            Respectfully Submitted,

                                                   /s/ Brian E. Klein
                                                   Brian E. Klein
                                                   Keri Curtis Axel
                                                   Baker Marquart LLP

                                                   -and-

                                                   Sean S. Buckley
                                                   Kobre & Kim LLP

                                                   Attorneys for Virgil Griffith




                                               2
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 4 of 219




           EXHIBIT A
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 5 of 219
                               Protected Material
     Case 1:20-cr-00015-PKC Document     86-1 Filed 01/12/21 Page 6 of 219


Griffith also noted that, at his presentation, there were approximately three young males that asked
more technical and specific questions. These included questions about the “dark web” and
cryptocurrency topics such as “proof of work” versus “proof of stake,” concepts concerning the
creation of certain cryptocurrencies such as Ethereum in a process known as “mining.”

In addition, Griffith’s cellphone—extracted on consent—confirmed that before the conference,
Griffith understood that the DRPK’s interest in cryptocurrency was “probably sanctions evasion . . .
who knows.” Indeed, even after the conference and his initial interview with FBI, Griffith has
continued to talk about going back to the DPRK and has tried to convince at least two other US
citizens to do so.

Relevant Law

The IEEPA excludes from its licensing requirements “the . . . exportation to any country . . . of any
information or informational materials, including but not limited to, publications, films, posters,
phonograph records, photographs, microfilms, microfiche, tapes, compact disks, CD ROMs, artworks,
and news wire feeds.” 50 U.S.C. § 1702(b)(3). Attendant regulations clarify that this exception does
not include “materials not fully created and in existence at the date of the transactions, or to the
substantive or artistic alteration or enhancement of informational materials . . . .” 31 C.F.R. §
560.210.

Analysis

Griffith’s presentation does not fall under the material or information materials exception because
Griffith created the presentation for the cryptocurrency conference and the DPRK government. In
his presentation, Griffith lectured on using smart contracts to avoid the UN “court system” and make
binding agreements with media entities looking to enter the DPRK. These topics are only relevant to
a sanctioned government like the DPRK and are inapposite to any general presentation on
blockchain or cryptocurrency technology. In addition, Griffith took questions during which, by his
own admission, Griffith discussed with more knowledgeable conference attendees topics such as the
creation of cryptocurrency through mining.

That the basis for Griffith’s presentation was publically available information does not undermine
this conclusion. Griffith used his expertise to take publically available information and package it so
that the DPRK audience could better understand the concepts and apply it to circumstances that
were unique to issues present in particular within the DPRK. Doing so is providing a service to the
DPRK beyond the mere provision of information materials. Griffith’s conduct stands in stark contrast
with someone providing newspapers. Here, Griffith’s conduct is more analogous to someone
interpreting the news for the DPRK government to assist them in their foreign policy considerations
—surely a violation of IEEPA.


Matthew J. McKenzie
Trial Attorney
Counterintelligence and Export Control Section




                                            Protected Material                                            USAO_001747
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 7 of 219




            EXHIBIT B
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 8 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 9 of 219




           EXHIBIT C
                               Protected86-1
    Case 1:20-cr-00015-PKC Document     Material Filed 01/12/21 Page 10 of 219




From:
To:              Wirshba, Kyle (USANYS); McKenzie, Matthew (NSD)
Cc:                                         Ravener, Kimberly (USANYS); Krouse, Michael (USANYS); L
Subject:         DPRK sanctions case
Date:            Thursday, November 21, 2019 1:32:57 PM
Attachments:     v8 Griffith Complaint (to OFAC).pdf
                 2019.11.15 SA Cavanaugh_License_History_Check.pdf


PRIVILEGED/DELIBERATIVE/PRE-DECISIONAL

This confirms that if asked, OFAC will provide a witness to testify that the facts set out in the
attached Sealed Complaint show violations of the North Korea Sanctions Regulations, 31 CFR Part
510. The witness would testify that the presentation by Virgil Griffith at the Cryptocurrency
Conference in North Korea referenced in the Sealed Complaint constituted a violation of 31 CFR §§
510.206(a) (prohibited exportation of services to North Korea) and 510.212(b) (conspiracy to violate
prohibitions set forth in 31 CFR Part 510).

The witness would also testify that on November 15, 2019, OFAC conducted a License History Check
to determine whether its records indicate that Mr. Griffith ever sought or obtained a license from
OFAC to participate in the Cryptocurrency Conference. The witness would testify that the search
disclosed no responsive records of applications submitted by or on behalf of, and no OFAC licenses
issued to, any party by the name of Virgil Griffith. See the attached License History Check.

Please feel free to contact me or             if you have questions.




Chief Counsel, Office of Foreign Assets Control




                                                  Protected Material                                   USAO_001752
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 11 of 219




            EXHIBIT D
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 12 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 13 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 14 of 219
                                Protected86-1
     Case 1:20-cr-00015-PKC Document     Material Filed 01/12/21 Page 15 of 219




effect an arrest on an IEEPA charge. It looks as if CES has consulted with OFAC (I imagine this is
customary in IEEPA cases?) and the OFAC attorney is having concerns. Is there anything we can do to
provide additional information to OFAC to assist in articulating the fact pattern? Please let me know.

Thanks,




From:                 (NY) (FBI)
Sent: Monday, November 18, 2019 4:55 PM
To:                 (CD) (FBI)
Cc: Cavanaugh, Brandon M. (NY) (FBI)
Subject: FW: 302 and Griffith Update




From: Cavanaugh, Brandon M. (NY) (FBI)
Sent: Monday, November 18, 2019 3:30 PM
To:                 (NY) (FBI)
Subject: FW: 302 and Griffith Update




--------------------------------
Brandon Cavanaugh
SA / FBI New York




From: Wirshba, Kyle (USANYS)
Sent: Monday, November 18, 2019 1:04 PM
To: Cavanaugh, Brandon M. (NY) (FBI)
Subject: Fwd: 302 and Griffith Update



Kyle A. Wirshba
Assistant United States Attorney
United States Attorney’s Office
Southern District of New York
One Saint Andrew’s Plaza
New York, NY 10007


Begin forwarded message:




                                           Protected Material                                            USAO_001758
                           Protected86-1
Case 1:20-cr-00015-PKC Document     Material Filed 01/12/21 Page 16 of 219




 From: "McKenzie, Matthew (NSD)"
 Date: November 18, 2019 at 1:01:27 PM EST
 To: "Wirshba, Kyle (USANYS)" <
 Subject: RE: 302 and Griffith Update

 Do we know how much of the presentation he gave was specifically created for this
 event vs. a general presentation that he gives otherwise. OFAC says that this is a grey
 area and general presentations that are given other places may fall under an exception
 and not require a license, while a specifically created presentation would be a service.

 I am going back through the 302s now to where it talks about how the DPRK screened
 it.

 Matthew J. McKenzie
 Trial Attorney
 Counterintelligence and Export Control Section
 U.S. Department of Justice
 National Security Division




                                     Protected Material                                     USAO_001759
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 17 of 219




            EXHIBIT E
                               Protected86-1
    Case 1:20-cr-00015-PKC Document     Material Filed 01/12/21 Page 18 of 219




From:            McKenzie, Matthew (NSD)
To:              Wirshba, Kyle (USANYS)
Subject:         RE: 302 and Griffith Update
Date:            Monday, November 18, 2019 1:01:30 PM


Do we know how much of the presentation he gave was specifically created for this event vs. a
general presentation that he gives otherwise. OFAC says that this is a grey area and general
presentations that are given other places may fall under an exception and not require a license,
while a specifically created presentation would be a service.

I am going back through the 302s now to where it talks about how the DPRK screened it.

Matthew J. McKenzie
Trial Attorney
Counterintelligence and Export Control Section
U.S. Department of Justice
National Security Division




From: Wirshba, Kyle (USANYS)
Sent: Monday, November 18, 2019 12:59 PM
To: McKenzie, Matthew (NSD)                                         >
Subject: Re: 302 and Griffith Update

If you don’t get me try my cell at

Any preview?

Kyle A. Wirshba
Assistant United States Attorney
United States Attorney’s Office
Southern District of New York
One Saint Andrew’s Plaza
New York, NY 10007


On Nov 18, 2019, at 12:57 PM, McKenzie, Matthew (NSD) <
wrote:

       Kyle,

       Sorry, I was on the other line. I just walked down to            ’s office and she is speaking to
       someone. We will call as soon as she is done.




                                               Protected Material                                          USAO_001745
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 19 of 219




            EXHIBIT F
                               Protected86-1
    Case 1:20-cr-00015-PKC Document     Material Filed 01/12/21 Page 20 of 219




From:            Krouse, Michael (USANYS)
To:              Wirshba, Kyle (USANYS)
Subject:         RE: Griffith
Date:            Monday, November 18, 2019 1:45:44 PM


I’m available from now to 3pm, and then again after 4pm (I think)—I have a bail hearing at 3.

We should probably tell the chiefs.


From: Wirshba, Kyle (USANYS)
Sent: Monday, November 18, 2019 1:42 PM
To: Krouse, Michael (USANYS)                                >
Subject: Griffith

So of course the deputy chief has problems. She talked to OFAC (who will have to be a witness on
licensing) who are concerned that Griffith’s presentation falls into the exception for “information or
informational materials,” 50 USC 1702(b)(3).

They are trying to set up a call with OFAC this afternoon. Do you have availability? Do we need to
post the chiefs?

I’ll put together everything we know about the presentation.

Kyle A. Wirshba
Assistant United States Attorney
United States Attorney’s Office
Southern District of New York
One Saint Andrew’s Plaza
New York, NY 10007




                                               Protected Material                                        USAO_001744
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 21 of 219




            EXHIBIT G
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 22 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 23 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 24 of 219




            EXHIBIT H
                               Protected86-1
    Case 1:20-cr-00015-PKC Document     Material Filed 01/12/21 Page 25 of 219




From:             Krouse, Michael (USANYS)
To:
Cc:               Wirshba, Kyle (USANYS); Ravener, Kimberly (USANYS)
Subject:          Call with OFAC
Date:             Wednesday, November 20, 2019 2:24:25 PM


It went well. Thanks to Kyle’s advocacy, the OFAC people said they would get us an answer
promptly, and signaled that they would support the prosecution.

This is the lawyer Griffith said he retained:




                                                  Protected Material                        USAO_001751
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 26 of 219




             EXHIBIT I
Case
 Case1:20-cr-00015-PKC
      1:15-cr-00867-RMBDocument
                        Document86-1
                                 293 Filed
                                      Filed01/12/21
                                            09/06/17 Page
                                                      Page27
                                                           1 of 53
                                                                219
Case
 Case1:20-cr-00015-PKC
      1:15-cr-00867-RMBDocument
                        Document86-1
                                 293 Filed
                                      Filed01/12/21
                                            09/06/17 Page
                                                      Page28
                                                           2 of 53
                                                                219
Case
 Case1:20-cr-00015-PKC
      1:15-cr-00867-RMBDocument
                        Document86-1
                                 293 Filed
                                      Filed01/12/21
                                            09/06/17 Page
                                                      Page29
                                                           3 of 53
                                                                219
Case
 Case1:20-cr-00015-PKC
      1:15-cr-00867-RMBDocument
                        Document86-1
                                 293 Filed
                                      Filed01/12/21
                                            09/06/17 Page
                                                      Page30
                                                           4 of 53
                                                                219
Case
 Case1:20-cr-00015-PKC
      1:15-cr-00867-RMBDocument
                        Document86-1
                                 293 Filed
                                      Filed01/12/21
                                            09/06/17 Page
                                                      Page31
                                                           5 of 53
                                                                219
Case
 Case1:20-cr-00015-PKC
      1:15-cr-00867-RMBDocument
                        Document86-1
                                 293 Filed
                                      Filed01/12/21
                                            09/06/17 Page
                                                      Page32
                                                           6 of 53
                                                                219
Case
 Case1:20-cr-00015-PKC
      1:15-cr-00867-RMBDocument
                        Document86-1
                                 293 Filed
                                      Filed01/12/21
                                            09/06/17 Page
                                                      Page33
                                                           7 of 53
                                                                219
Case
 Case1:20-cr-00015-PKC
      1:15-cr-00867-RMBDocument
                        Document86-1
                                 293 Filed
                                      Filed01/12/21
                                            09/06/17 Page
                                                      Page34
                                                           8 of 53
                                                                219
Case
 Case1:20-cr-00015-PKC
      1:15-cr-00867-RMBDocument
                        Document86-1
                                 293 Filed
                                      Filed01/12/21
                                            09/06/17 Page
                                                      Page35
                                                           9 of 53
                                                                219
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 36
                                                         10 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 37
                                                         11 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 38
                                                         12 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 39
                                                         13 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 40
                                                         14 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 41
                                                         15 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 42
                                                         16 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 43
                                                         17 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 44
                                                         18 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 45
                                                         19 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 46
                                                         20 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 47
                                                         21 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 48
                                                         22 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 49
                                                         23 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 50
                                                         24 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 51
                                                         25 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 52
                                                         26 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 53
                                                         27 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 54
                                                         28 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 55
                                                         29 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 56
                                                         30 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 57
                                                         31 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 58
                                                         32 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 59
                                                         33 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 60
                                                         34 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 61
                                                         35 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 62
                                                         36 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 63
                                                         37 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 64
                                                         38 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 65
                                                         39 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 66
                                                         40 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 67
                                                         41 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 68
                                                         42 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 69
                                                         43 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 70
                                                         44 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 71
                                                         45 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 72
                                                         46 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 73
                                                         47 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 74
                                                         48 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 75
                                                         49 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 76
                                                         50 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 77
                                                         51 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 78
                                                         52 of
                                                            of 219
                                                               53
Case
Case1:20-cr-00015-PKC
     1:15-cr-00867-RMB Document
                        Document86-1
                                 293 Filed
                                     Filed 01/12/21
                                           09/06/17 Page
                                                    Page 79
                                                         53 of
                                                            of 219
                                                               53
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 80 of 219




             EXHIBIT J
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page181
                                                           ofof
                                                              34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page282
                                                           ofof
                                                              34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page383
                                                           ofof
                                                              34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page484
                                                           ofof
                                                              34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page585
                                                           ofof
                                                              34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page686
                                                           ofof
                                                              34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page787
                                                           ofof
                                                              34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page888
                                                           ofof
                                                              34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page989
                                                           ofof
                                                              34219
Case
  Case
     1:20-cr-00015-PKC
       1:18-cr-00224-AJNDocument
                         Document86-1
                                   2 Filed
                                      Filed03/19/18
                                            01/12/21 Page
                                                      Page10
                                                           90ofof34
                                                                  219
Case
  Case
     1:20-cr-00015-PKC
       1:18-cr-00224-AJNDocument
                         Document86-1
                                   2 Filed
                                      Filed03/19/18
                                            01/12/21 Page
                                                      Page11
                                                           91ofof34
                                                                  219
Case
  Case
     1:20-cr-00015-PKC
       1:18-cr-00224-AJNDocument
                         Document86-1
                                   2 Filed
                                      Filed03/19/18
                                            01/12/21 Page
                                                      Page12
                                                           92ofof34
                                                                  219
Case
  Case
     1:20-cr-00015-PKC
       1:18-cr-00224-AJNDocument
                         Document86-1
                                   2 Filed
                                      Filed03/19/18
                                            01/12/21 Page
                                                      Page13
                                                           93ofof34
                                                                  219
Case
  Case
     1:20-cr-00015-PKC
       1:18-cr-00224-AJNDocument
                         Document86-1
                                   2 Filed
                                      Filed03/19/18
                                            01/12/21 Page
                                                      Page14
                                                           94ofof34
                                                                  219
Case
  Case
     1:20-cr-00015-PKC
       1:18-cr-00224-AJNDocument
                         Document86-1
                                   2 Filed
                                      Filed03/19/18
                                            01/12/21 Page
                                                      Page15
                                                           95ofof34
                                                                  219
Case
  Case
     1:20-cr-00015-PKC
       1:18-cr-00224-AJNDocument
                         Document86-1
                                   2 Filed
                                      Filed03/19/18
                                            01/12/21 Page
                                                      Page16
                                                           96ofof34
                                                                  219
Case
  Case
     1:20-cr-00015-PKC
       1:18-cr-00224-AJNDocument
                         Document86-1
                                   2 Filed
                                      Filed03/19/18
                                            01/12/21 Page
                                                      Page17
                                                           97ofof34
                                                                  219
Case
  Case
     1:20-cr-00015-PKC
       1:18-cr-00224-AJNDocument
                         Document86-1
                                   2 Filed
                                      Filed03/19/18
                                            01/12/21 Page
                                                      Page18
                                                           98ofof34
                                                                  219
Case
  Case
     1:20-cr-00015-PKC
       1:18-cr-00224-AJNDocument
                         Document86-1
                                   2 Filed
                                      Filed03/19/18
                                            01/12/21 Page
                                                      Page19
                                                           99ofof34
                                                                  219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page20
                                                          100
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page21
                                                          101
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page22
                                                          102
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page23
                                                          103
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page24
                                                          104
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page25
                                                          105
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page26
                                                          106
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page27
                                                          107
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page28
                                                          108
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page29
                                                          109
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page30
                                                          110
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page31
                                                          111
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page32
                                                          112
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page33
                                                          113
                                                            ofof
                                                               34219
Case
  Case
     1:20-cr-00015-PKC
        1:18-cr-00224-AJNDocument
                           Document
                                  86-1
                                    2 Filed
                                       Filed03/19/18
                                            01/12/21 Page
                                                     Page34
                                                          114
                                                            ofof
                                                               34219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 115 of 219




            EXHIBIT K
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 116 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 117 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 118 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 119 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 120 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 121 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 122 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 123 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 124 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 125 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 126 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 127 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 128 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 129 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 130 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 131 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 132 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 133 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 134 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 135 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 136 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 137 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 138 of 219




             EXHIBIT L
     Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD       Document
                         Document     86-1 02/13/20
                                  126 Filed Filed 01/12/21
                                                      Page 1Page
                                                             of 56139 of 219
                                                                   PageID  #: 1349




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------X

UNITED STATES OF AMERICA                              SUPERSEDING
                                                      INDICTMENT
       - against -
                                                      Cr. No. 18-457 (S-3) (AMD)
HUAWEI TECHNOLOGIES CO., LTD.,                        (T. 18, U.S.C., §§ 371, 981(a)(1)(C),
HUAWEI DEVICE CO., LTD.,                               982(a)(1), 982(a)(2), 982(b)(1), 1343,
HUAWEI DEVICE USA INC.,                                1344, 1349, 1512(k), 1832(a)(5),
FUTUREWEI TECHNOLOGIES, INC.,                          1832(b), 1956(h), 1962(d), 1963(a),
SKYCOM TECH CO., LTD.,                                 1963(m), 2323(b)(1), 2323(b)(2), 2 and
WANZHOU MENG,                                          3551 et seq.; T. 21, U.S.C., § 853(p);
    also known as “Cathy Meng” and                     T. 28, U.S.C., § 2461(c); T. 50, U.S.C.,
    “Sabrina Meng,”                                    §§ 1702, 1705(a) and 1705(c))




                        Defendants.

----------------------------X

THE GRAND JURY CHARGES:

                                      INTRODUCTION

               At all times relevant to this Superseding Indictment, unless otherwise

indicated:

  I.   The Defendants

               1.     The defendant HUAWEI TECHNOLOGIES CO., LTD. (“HUAWEI”)

was a global networking, telecommunications and services company headquartered in

Shenzhen, Guangdong, in the People’s Republic of China (“PRC”). As of the date of the

filing of this Superseding Indictment, HUAWEI was the largest telecommunications
     Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD       Document
                         Document     86-1 02/13/20
                                  126 Filed Filed 01/12/21
                                                      Page 2Page
                                                             of 56140 of 219
                                                                   PageID  #: 1350
                                                                                           2

equipment manufacturer in the world. HUAWEI was owned by its parent company, Huawei

Investment & Holdings Co., Ltd. (“Huawei Holdings”), which was registered in Shenzhen,

Guangdong, PRC, and predecessor entities of that company.

               2.      The defendant HUAWEI DEVICE CO., LTD. (“HUAWEI DEVICE”)

was a company in the PRC that designed and manufactured wireless phones. HUAWEI

DEVICE was a subsidiary of HUAWEI.

               3.      The defendant HUAWEI DEVICE USA INC. (“HUAWEI DEVICE

USA”), a manufacturer of communication products whose headquarters was in the United

States, and the defendant FUTUREWEI TECHNOLOGIES, INC. (“FUTUREWEI”), a

research and development company whose headquarters was in the United States, were both

subsidiaries of HUAWEI and Huawei Holdings.

               4.      The defendant SKYCOM TECH CO., LTD. (“SKYCOM”) was a

corporation registered in Hong Kong whose primary operations were in Iran. SKYCOM

functioned as HUAWEI’s Iran-based subsidiary. As of 2007, Huawei Holdings owned

SKYCOM through a subsidiary (“Huawei Subsidiary 1”), an entity the identity of which is

known to the Grand Jury. In or about November 2007, Huawei Subsidiary 1 transferred its

shares of SKYCOM to another entity (“Huawei Subsidiary 2”), an entity the identity of

which is known to the Grand Jury, which was purportedly a third party in the transaction but

was actually controlled by HUAWEI. Following this transfer of SKYCOM shares from

Huawei Subsidiary 1 to Huawei Subsidiary 2, HUAWEI falsely claimed that SKYCOM was

one of HUAWEI’s local business partners in Iran, as opposed to one of HUAWEI’s

subsidiaries or affiliates.
     Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD       Document
                         Document     86-1 02/13/20
                                  126 Filed Filed 01/12/21
                                                      Page 3Page
                                                             of 56141 of 219
                                                                   PageID  #: 1351
                                                                                             3

              5.     The defendant WANZHOU MENG, also known as “Cathy Meng” and

“Sabrina Meng,” was a citizen of the PRC. From at least in or about 2010, MENG served as

Chief Financial Officer of HUAWEI. Between approximately February 2008 and April

2009, MENG served on the SKYCOM Board of Directors. More recently, MENG also

served as Deputy Chairwoman of the Board of Directors for HUAWEI.




 II.   The Scheme to Misappropriate Intellectual Property

              8.     Since at least in or about 2000 through the date of this Superseding

Indictment, the defendants HUAWEI, FUTUREWEI, HUAWEI DEVICE and HUAWEI

DEVICE USA (the “IP Defendants”) and others executed a scheme to operate and grow the

worldwide business of HUAWEI and its parents, global affiliates and subsidiaries through

the deliberate and repeated misappropriation of intellectual property of companies

headquartered or with offices in the United States (the “Victim Companies”) for commercial

use. By misappropriating the intellectual property of the Victim Companies, the IP

Defendants received income directly and indirectly, including by benefitting from the sale of

products containing stolen intellectual property and saving on research and development

costs, which income the IP Defendants agreed to use to establish and operate the worldwide
     Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD       Document
                         Document     86-1 02/13/20
                                  126 Filed Filed 01/12/21
                                                      Page 4Page
                                                             of 56142 of 219
                                                                   PageID  #: 1352
                                                                                              4

business of Huawei and its parents, global affiliates and subsidiaries, including in the United

States.

              9.      The misappropriated intellectual property of the Victim Companies

comprised or included trade secret information, as defined by Title 18, United States Code,

Section 1839(3), and other confidential and nonpublic intellectual property. To protect trade

secret information and other intellectual property from disclosure, the Victim Companies

each employed reasonable measures, including but not limited to physical, electronic and

network security, company policy and training, and legal agreements and contracts. The IP

Defendants believed that the misappropriated intellectual property comprised or contained

trade secret information, and knew and intended that such misappropriation would injure the

Victim Companies.

              10.     The misappropriated intellectual property of Victim Companies

consisted of 10 or more copies of copyrighted works with a value greater than $2,500 within

a period of 180 days, as defined and described within Title 18, United States Code, Section

2319. The IP Defendants knew and intended that the misappropriation of copyrighted

works would injure the Victim Companies.

              11.     To obtain the intellectual property of the Victim Companies, the IP

Defendants sometimes entered into confidentiality agreements with the owners of the

intellectual property and then violated the terms of the confidentiality agreements by

misappropriating the intellectual property for the IP Defendants’ own commercial use. The

IP Defendants also tried to recruit employees of the Victim Companies in order to gain

access to intellectual property of their former employers, and the IP Defendants directed and

incentivized their own employees to steal intellectual property from other companies.
     Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD       Document
                         Document     86-1 02/13/20
                                  126 Filed Filed 01/12/21
                                                      Page 5Page
                                                             of 56143 of 219
                                                                   PageID  #: 1353
                                                                                              5

              12.    On other occasions, the IP Defendants used proxies such as professors

working at research institutions or third party companies, purporting not to be working on

behalf of the IP Defendants, to gain access to the Victim Companies’ nonpublic intellectual

property. Those proxies then impermissibly provided the Victim Companies’ nonpublic

proprietary information to the IP Defendants.

              13.    In another effort to gain access to the nonpublic intellectual property of

the Victim Companies, in 2013, HUAWEI launched a formal policy instituting a bonus

program to reward employees who obtained confidential information from competitors.

Under the policy, HUAWEI established a formal rewards schedule to pay employees of

HUAWEI affiliates for stealing information from competitors based upon the value of the

information obtained. Employees were directed to post confidential information obtained

from other companies on an internal HUAWEI website, or, in the case of especially sensitive

information, to send an encrypted email to a special huawei.com email mailbox. A

“competition management group” was tasked with reviewing the submissions and awarding

monthly bonuses to the employees who provided the most valuable stolen information.

Biannual awards also were made available to the top “Huawei Regional Divisions” that

provided the most valuable information. A memorandum describing this program was sent

to employees in the United States.

              14.    To avoid and minimize the costs of potential civil and criminal liability

in the United States, and therefore more easily establish and operate HUAWEI’s U.S.

business, the IP Defendants engaged in a pattern of obstruction. In advance of and during

civil proceedings regarding the IP Defendants’ alleged misappropriation of intellectual

property, the IP Defendants provided false information in the form of affidavits or reports of
     Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD       Document
                         Document     86-1 02/13/20
                                  126 Filed Filed 01/12/21
                                                      Page 6Page
                                                             of 56144 of 219
                                                                   PageID  #: 1354
                                                                                                6

internal investigations, to minimize potential liability for the misappropriation of intellectual

property. Similarly, the IP Defendants instructed employees to conceal information from

law enforcement. For example, an official HUAWEI manual labeled “Top Secret”

instructed certain individuals working for HUAWEI to conceal their employment with

HUAWEI during encounters with foreign law enforcement officials.

               15.    To prevent civil and criminal liability, as well as reputational harm,

when confronted with evidence of their wrongdoing, the IP Defendants publicly blamed the

wrongdoing on purportedly rogue low-level employees of HUAWEI and its subsidiaries and

affiliates.

               16.    HUAWEI, HUAWEI DEVICE USA and FUTUREWEI agreed to use

the proceeds derived from the theft of intellectual property to establish and operate the

business of HUAWEI and its parents, global affiliates and subsidiaries in the United States

and abroad. Similarly, HUAWEI, HUAWEI DEVICE USA and FUTUREWEI agreed to

benefit from cost savings generated by stolen intellectual property to innovate more quickly

and thus to also establish and operate the business of HUAWEI and its parents, and global

affiliates and subsidiaries in the United States and abroad.

               17.    As part of the scheme to establish and operate the business of

HUAWEI and its parents, global affiliates and subsidiaries in the United States and

elsewhere, and to avoid interference in their scheme by U.S. governmental bodies or other

private actors, HUAWEI, HUAWEI DEVICE USA and FUTUREWEI repeatedly made

material misrepresentations as to the misappropriation and subsequent commercial use of

intellectual property, as well as other criminal activity, including the nature and extent of

business in high-risk jurisdictions such as Iran, to U.S. governmental bodies from whom
     Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD       Document
                         Document     86-1 02/13/20
                                  126 Filed Filed 01/12/21
                                                      Page 7Page
                                                             of 56145 of 219
                                                                   PageID  #: 1355
                                                                                              7

HUAWEI, HUAWEI DEVICE USA and FUTUREWEI sought regulatory authorization that

would help grow the IP Defendants’ U.S.-based business. HUAWEI, HUAWEI DEVICE

USA and FUTUREWEI made similar material misrepresentations to financial institutions

from whom the defendants sought banking services.

       A.     Company 1

              18.    Beginning in or about 2000, the defendants HUAWEI and

FUTUREWEI misappropriated operating system source code for internet routers, command

line interface (a structure of textual commands used to communicate with routers) and

operating system manuals from a U.S. technology company headquartered in the Northern

District of California (“Company 1”), an entity the identity of which is known to the Grand

Jury, and incorporated the misappropriated source code into HUAWEI internet routers that

FUTUREWEI sold in the United States from approximately April 2002 until December

2002. Toward this end, HUAWEI and FUTUREWEI hired or attempted to hire Company 1

employees and directed these employees to misappropriate Company 1 source code on behalf

of the defendants. Company 1 had registered as copyrighted the material misappropriated

by HUAWEI and FUTUREWEI.

              19.    HUAWEI and FUTUREWEI publicly marketed their internet routers in

the United States as lower cost versions of Company 1 internet routers; HUAWEI and

FUTUREWEI’s routers featured model numbers, user interfaces and operating manuals

similar to those of routers sold by Company 1. In actuality, HUAWEI and FUTUREWEI’s

internet routers were essentially direct copies of routers sold by Company 1.

              20.    In or about December 2002, representatives of Company 1 notified

senior HUAWEI executives, including the founder of HUAWEI (“Individual-1”), an
     Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD       Document
                         Document     86-1 02/13/20
                                  126 Filed Filed 01/12/21
                                                      Page 8Page
                                                             of 56146 of 219
                                                                   PageID  #: 1356
                                                                                                 8

individual whose identity is known to the Grand Jury, of the misappropriation. After

approximately one month of negotiation, the defendants HUAWEI and FUTUREWEI agreed

to replace the original versions of some of the misappropriated source code and to recall

from the U.S. market products that included misappropriated source code.

              21.     In or about 2003, Company 1 filed suit against the defendants

HUAWEI and FUTUREWEI in federal court in the Eastern District of Texas for

infringement of intellectual property. At the outset of the litigation, HUAWEI and

FUTUREWEI claimed to have already removed Company 1’s source code from products

and recalled routers containing any stolen source code in early 2003. However, as part of

this recall effort and to obstruct the civil litigation, HUAWEI and FUTUREWEI erased the

memory drives of recalled HUAWEI routers and then sent those routers to the PRC before

Company 1 could access them, thus destroying evidence of HUAWEI and FUTUREWEI’s

illicit conduct. Also, in an effort to destroy evidence, FUTUREWEI attempted to remotely

access HUAWEI routers that had already been sold in the United States and erase the

misappropriated source code contained therein.

              22.     In the litigation against Company 1, a HUAWEI executive vice

president, an individual whose identity is known to the Grand Jury, filed a declaration on

behalf of the defendants HUAWEI and FUTUREWEI falsely claiming that the defendants

had received Company 1’s source code from a third party. HUAWEI and FUTUREWEI

submitted this false declaration to minimize potential civil damages in the pending litigation

by making it appear that HUAWEI had not knowingly misappropriated Company 1’s source

code but rather benefitted from a munificent third party.
     Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD       Document
                         Document     86-1 02/13/20
                                  126 Filed Filed 01/12/21
                                                      Page 9Page
                                                             of 56147 of 219
                                                                   PageID  #: 1357
                                                                                                  9

              23.     As part of the litigation, the parties agreed that a neutral expert would

examine the source code used by Company 1 and HUAWEI in internet routers from which

HUAWEI and FUTUREWEI had purportedly removed copied source code. In a limited

examination of small portions of the source code at issue, the neutral expert found that source

code for two sequences of HUAWEI program instructions (“routines”) were substantially

similar to or developed or derived from Company 1’s source code: “It is clear that there was

Substantial Similarity in portions of the Huawei . . . code and that there has been copyright

infringement.” In particular, the neutral expert found “the conclusion is unescapable” that

one routine of HUAWEI source code is “Substantially Similar to [Company 1]’s [source

code] and has been misappropriated.” With respect to four other programming routines, the

neutral expert agreed with Company 1 that portions of those routines “were copied from

[Company 1] source code,” and one routine “was copied in its entirety and modified

slightly.”

              24.     From approximately April 2002 until December 2002, FUTUREWEI

sold HUAWEI routers containing Company 1’s source code in the United States. The

efforts by FUTUREWEI and HUAWEI to obstruct civil litigation with Company 1,

including by filing a declaration with false information and destroying evidence of

misappropriation, were designed to save costs from litigation and avoid possible regulatory

or law enforcement action.

       B.     Company 2

              25.     In or about and between 2000 and 2003, an engineer (“Engineer-1”), an

individual whose identity is known to the Grand Jury, engaged in efforts to misappropriate

the intellectual property of a U.S. technology company headquartered in the Northern
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 10 of 56148 of 219#: 1358
                                                                    PageID
                                                                                             10

 District of Illinois (“Company 2”), an entity the identity of which is known to the Grand

 Jury, and provide the intellectual property to HUAWEI. Engineer-1 was employed by

 Company 2.

               26.    No later than October 2001, HUAWEI had identified Engineer-1 as a

 target for recruitment in light of his employment with Company 2. In an October 9, 2001

 email, which subject read “[Company 2] [Engineer-1] visit in Huawei,” a HUAWEI

 employee wrote that Engineer-1 worked for Company 2, and that:

               [He] has more than 40 patents. Last year, when [Engineer-1]
               had a meeting with [Individual-1] and [Huawei’s Chief Strategy
               Marketing Officer (“Individual-2”, an individual whose identity
               is known to the Grand Jury)] in Huawei, [Individual-1] asked
               [Engineer-1] to join Huawei. Considering his team members
               (more than 10 people), he refused the proposal. Now he is
               coming to seek opportunity to cooperate with Huawei in a few
               products. He will come to China around October 20 and wishes
               to meet Individual-2 and Huawei people from relevant business
               departments.

 The recipient of the email responded, “At present, we can communicate with him to see

 whether he has any primary plan or proposal for cooperation and cooperation in what

 products.” As part of this recruitment effort, between in or about 2000 and 2003, Engineer-

 1 met personally with Individual-1 and other HUAWEI executives multiple times in the

 PRC.

               27.    For example, in or about February 2003, Engineer-1 met with

 Individual-1 in the PRC. On or about March 3, 2003, Engineer-1 wrote an email to

 Individual-1 and another HUAWEI employee stating, “Attached please find those document

 [sic] about [Company 2 base station technology] specification you asked.” The email

 attached a 50-page document with technical specifications for a base station, designed for use
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 11 of 56149 of 219#: 1359
                                                                    PageID
                                                                                              11

 in wireless network, manufactured by Company 2. Each page of the document bore the

 marking “[Company 2] Confidential Property.” The cover page of the document stated,

 “This document and the information contained in it is Confidential Information of [Company

 2] and shall not be used, published[,] disclosed, or disseminated outside of [Company 2].”

        C.     Company 3

               28.     In or about July 2004, at a trade show in Chicago, Illinois, a HUAWEI

 employee (“Individual-3”), an individual whose identity is known to the Grand Jury, was

 discovered in the middle of the night after the show had closed for the day in the booth of a

 technology company (“Company 3”), an entity the identity of which is known to the Grand

 Jury, removing the cover from a networking device and taking photographs of the circuitry

 inside. Individual-3 wore a badge listing his employer as “Weihua,” HUAWEI spelled with

 its syllables reversed. In official correspondence with Company 3 shortly after this incident,

 HUAWEI claimed that Individual-3 attended the trade show in his personal capacity and that

 his attempted misappropriation occurred “without Huawei’s authorization.” According to a

 purported official statement published in Reuters, HUAWEI claimed, “This is a junior

 engineer who had never traveled to the United States before. His actions do not reflect the

 culture or values of Huawei.” Notably, a resume that Individual-3 submitted to the U.S.

 government in approximately 2012 stated that he had been a “senior R&D Engineer” at

 HUAWEI from 1997 until July 2004, the time of the incident.

               29.     The efforts to misappropriate the intellectual property of Company 3

 were designed to permit HUAWEI to save on research and development costs in the

 development of its own networking device.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 12 of 56150 of 219#: 1360
                                                                    PageID
                                                                                              12

        D.     Company 4

               30.    In or about 2009, HUAWEI and FUTUREWEI devised a scheme to

 misappropriate technology related to antennas that provide cellular telephone and data

 services. The technology was developed by a technology company operating in the

 Northern District of California and the Western District of New York (“Company 4”), an

 entity the identity of which is known to the Grand Jury.

               31.    In or about September 2009, FUTUREWEI entered into a non-

 disclosure agreement (“NDA”) with Company 4, which prevented FUTUREWEI from using

 confidential information provided by Company 4 for FUTUREWEI’s own benefit or to the

 competitive disadvantage of Company 4.

               32.    On or about September 21, 2009, Company 4 provided a presentation

 to HUAWEI and FUTUREWEI regarding Company 4’s proprietary technology to improve

 reception between cellular telephones and the antennas that provide cellular telephone and

 data services, which was a trade secret of Company 4. Each slide was marked “Commercial

 In Confidence.” Thereafter, in response to questions from a FUTUREWEI engineer

 (“Engineer-2”), Company 4 provided additional information regarding the technology.

               33.    While expressing outward enthusiasm for a potential partnership with

 Company 4, HUAWEI and FUTUREWEI secretly worked to misappropriate the Company 4

 technology provided pursuant to the NDA. On or about September 21, 2009, the same day

 that Company 4 provided the presentation to HUAWEI and FUTUREWEI, a HUAWEI

 employee wrote an email to Engineer-2 at FUTUREWEI expressing interest in the

 technology on which Company 4 had presented. On or about October 23 and October 26,

 2009, Engineer-2 wrote two emails to his colleagues indicating that he was very interested in
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 13 of 56151 of 219#: 1361
                                                                    PageID
                                                                                            13

 the Company 4 technology and had some ideas on how to implement the technology. On or

 about October 30, 2009, FUTUREWEI filed a provisional patent application with the U.S.

 Patent and Trademark Office that used and relied in large part upon the Company 4

 intellectual property.

                34.       In or about and between approximately 2009 and 2016, HUAWEI

 received approximately $22 million in income derived from the sale of products that

 incorporated intellectual property misappropriated from Company 4.

        E.      Company 5

                35.       In or about 2012 and 2013, HUAWEI, HUAWEI DEVICE and

 HUAWEI DEVICE USA devised a scheme to misappropriate robot technology from a U.S.

 wireless network operator headquartered in the Western District of Washington (“Company

 5”), an entity the identity of which is known to the Grand Jury. In May 2012, HUAWEI

 DEVICE USA asked Company 5 to sell or license its proprietary robotic system for testing

 phones to HUAWEI DEVICE USA; Company 5 declined. Thereafter, HUAWEI and

 HUAWEI DEVICE began to develop their own robotic phone-testing system, and directed

 HUAWEI DEVICE USA employees to provide detailed information about Company 5’s

 technology to support that effort.

                36.       Beginning in or about August 2012, HUAWEI DEVICE USA and

 Company 5 executed a series of confidentiality agreements allowing select HUAWEI

 DEVICE USA employees access to a Company 5 robot laboratory. HUAWEI, HUAWEI

 DEVICE and HUAWEI DEVICE USA employees abused this restricted access in order to

 misappropriate Company 5 technology. In a November 6, 2012 email, a HUAWEI engineer

 directed a HUAWEI DEVICE USA employee, “[T]his email is just a kindly reminder for the
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 14 of 56152 of 219#: 1362
                                                                    PageID
                                                                                               14

 information we need to build our own robot system and kindly feedback the information we

 need in the attachment . . .” Attached to the email was a file requesting information about

 the technical specifications of the robot hardware components and software systems. The

 HUAWEI DEVICE USA employee responded, “[HUAWEI DEVICE USA engineers] have

 accessed the [Company 5] robot lab . . . . They know how [Company 5] robot work and

 system info. I asked them to write down the info in detail and then send to [HUAWEI and

 HUAWEI DEVICE].”

               37.    In or about and between November 2012 and January 2013, in response

 to technical questions from HUAWEI and HUAWEI DEVICE, HUAWEI DEVICE USA

 employees sent HUAWEI and HUAWEI DEVICE multiple photographs of the Company 5

 robot and its software interface system taken from inside the secure Company 5 laboratory,

 in violation of the confidentiality agreements. In or about January 2013, HUAWEI

 DEVICE USA suggested that HUAWEI and HUAWEI DEVICE send their own engineer to

 Company 5’s laboratory in Seattle, Washington: “You will learn a lot in knowledge and

 experience.” In or about and between March and April 2013, HUAWEI and HUAWEI

 DEVICE continued to develop their own robot while directing HUAWEI DEVICE USA

 employees to provide more information about Company 5’s robot.

               38.    In or about May 2013, HUAWEI sent an engineer working on the robot

 project (“Engineer-3”), an individual whose identity is known to the Grand Jury, to the

 United States. Engineer-3 wrote to HUAWEI DEVICE USA, describing his trip as follows:

 “go to the [Company 5] laboratory for reconnaissance and obtain measurement data.”

               39.    On or about and between May 13 and 14, 2013, HUAWEI DEVICE

 USA employees allowed to access the Company 5 laboratory improperly used their badges to
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 15 of 56153 of 219#: 1363
                                                                    PageID
                                                                                            15

 allow Engineer-3 access. Once inside, Engineer-3 photographed and gathered technical

 information about the robot before Company 5 personnel discovered the breach and escorted

 him out of the facility. Engineer-3 then emailed HUAWEI, HUAWEI DEVICE and

 HUAWEI DEVICE USA personnel the photographs and technical information he had

 improperly gathered.

               40.      On or about May 29, 2013, a HUAWEI DEVICE USA employee

 accessed the laboratory and surreptitiously placed a robot arm into a laptop bag and removed

 the robot arm from the laboratory. Before the robot arm was returned to Company 5—

 which had discovered the theft—Engineer-3 took measurements of the robot arm and

 emailed photographs and measurements to HUAWEI and HUAWEI DEVICE engineers.

               41.      On or about August 13, 2013, HUAWEI DEVICE USA issued an

 “Investigation Report,” which purported to summarize the findings of an internal

 investigation into the above-described misconduct in the Company 5 robot laboratory.

 HUAWEI DEVICE USA subsequently provided a copy of the report to Company 5. The

 report falsely described the actions of Engineer-3 and HUAWEI DEVICE USA in May 2013

 as “isolated incidents,” and characterized Engineer-3’s actions as a “moment of

 indiscretion.” Additionally, a HUAWEI DEVICE USA employee falsely informed

 Company 5 that there were “not a lot of emails” discussing the Company 5 robot, when, in

 fact, there was extensive email correspondence among HUAWEI, HUAWEI DEVICE and

 HUAWEI DEVICE USA in which HUAWEI and HUAWEI DEVICE employees directed

 HUAWEI DEVICE USA employees to misappropriate information from Company 5.

               42.      On or about May 19, 2014, HUAWEI sent a letter to Company 5

 describing disciplinary measures taken in response to the actions of Engineer-3 and
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 16 of 56154 of 219#: 1364
                                                                    PageID
                                                                                             16

 HUAWAI DEVICE USA, and claiming that HUAWEI did not condone those actions and

 that respect for intellectual property rights was one of HUAWEI’s “core principles.”

               43.    Company 5 ultimately filed a civil lawsuit against HUAWEI,

 HUAWEI DEVICE and HUAWEI DEVICE USA.

               44.    The efforts to misappropriate the intellectual property of Company 5

 were designed to permit HUAWEI DEVICE to save on research and development costs in

 the development of its own testing robot for use on HUAWEI DEVICE prototypes. The

 efforts to obstruct civil litigation with Company 5, such as misstatements regarding the

 quantity of relevant email correspondence, were designed to save litigation costs and to avoid

 scrutiny by regulators and law enforcement.

        F.     Company 6

               45.    In or about and between 2013 and 2018, HUAWEI devised a scheme to

 misappropriate technology from a U.S. developer of architecture for memory hardware

 headquartered in the Northern District of California (“Company 6”), an entity the identity of

 which is known to the Grand Jury.

               46.    Not long after the corporate formation of Company 6—which was a

 direct competitor of HUAWEI in the field of memory hardware architectural design—

 HUAWEI devised a corporate strategy to misappropriate proprietary technology from

 Company 6. An internal HUAWEI presentation from in or about 2015 articulated the

 “countermeasures” planned against Company 6, including “continuously recruit[ing] people

 from [Company 6]” in order to cause “internal turmoil” at Company 6. The same document

 included an organizational chart for Company 6, listing the names and compensation

 information for Company 6 employees located both in the United States and in the PRC.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 17 of 56155 of 219#: 1365
                                                                    PageID
                                                                                               17

               47.     As part of its scheme to misappropriate Company 6’s technology,

 HUAWEI invited principals of Company 6 to make a presentation in Shenzhen, PRC in or

 around June 2015 about Company 6’s technology regarding architecture for solid state

 drives, a kind of data storage device. After the presentation, HUAWEI sought a copy of the

 slide deck that Company 6 had used in its presentation; in the course of these

 communications, HUAWEI falsely expressed interest in developing a commercial

 relationship with Company 6. After receiving HUAWEI’s oral promises that it would

 maintain the confidentiality of the information contained in the slide deck, including that

 HUAWEI would not share this information with HUAWEI’s subsidiary that at the time was

 developing competing technology, Company 6 sent a copy of the slide deck to HUAWEI.

 Immediately upon receipt of the slide deck, each page of which was marked “Proprietary and

 Confidential” by Company 6, HUAWEI distributed the slide deck to HUAWEI engineers,

 including engineers in the subsidiary that was working on technology that directly competed

 with Company 6’s products and services. These engineers discussed developments by

 Company 6 that would have application to HUAWEI’s own prototypes then under design.

 Such actions were inconsistent with HUAWEI’s previously stated intent to develop a

 commercial relationship with Company 6.

               48.     Acting at the direction of the Rotating Chairman of HUAWEI, a

 HUAWEI engineer (“Engineer-4”), an individual whose identity is known to the Grand Jury,

 visited Company 6’s headquarters in the Northern District of California during the summer

 of 2016. According to a message sent to Company 6, Engineer-4 sought the meeting

 because “We are choosing . . . your company or [a competitor] to develop the [solid state

 drive] disc for our next generation of hard discs.” After a meeting with a principal of
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 18 of 56156 of 219#: 1366
                                                                    PageID
                                                                                              18

 Company 6, an individual whose identity is known to the Grand Jury, where the principal

 provided an oral overview of Company 6’s plans for architectural design, Engineer-4 wrote

 an internal HUAWEI email attaching a slide presentation detailing some of Company 6’s

 intellectual property. The email stated, “Our idea of [solid state drive] and controller

 coordination is good but we acted a bit late.”

               49.     HUAWEI did not follow up on Engineer-4’s representations to

 Company 6 that HUAWEI intended to consider purchasing Company 6’s products or

 services. Rather, HUAWEI made efforts to obtain Company 6’s nonpublic technology

 without directly engaging Company 6. For example, two HUAWEI employees, individuals

 whose identities are known to the Grand Jury, including a principal of HUAWEI’s chip

 design team, wrote to Company 6’s generic email address, without concealing their

 affiliation with HUAWEI, requesting samples of Company 6’s products, which were not then

 publicly available. Company 6 did not respond to these email requests, which were

 considered unusual business practice and possible efforts to misappropriate Company 6’s

 protected intellectual property.

               50.     HUAWEI used a proxy to obtain information about Company 6’s

 proprietary technology. Specifically, a professor of a PRC research university (the

 “Professor”), an individual whose identity is known to the Grand Jury, gained access to

 Company 6’s proprietary technology on HUAWEI’s behalf. An internal HUAWEI

 document from in or about early 2017 detailed the need to use such proxies to assist

 HUAWEI’s goal of reverse engineering Company 6’s nonpublic technology: “The internal

 information of [Company 6’s] controller chip is not open to us, and the public information

 from [Company 6] is relatively limited; We lack effective engineering methods for reverse
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21
                                                      Page 19Page
                                                              of 56157 of 219
                                                                    PageID  #: 1367
                                                                                               19

 analysis.” The document called for the creation of “reverse analysis engineering teams and

 laboratories” and reliance on “external resources,” such as the Professor, who could provide

 “third-party analysis materials,” as well as “external information.”

                51.    In or about December 2016, HUAWEI and the Professor entered into a

 contract calling for the Professor to develop prototype software for memory hardware. That

 same month, the Professor contacted Company 6 seeking access to a prototype board

 containing Company 6’s proprietary chip (the “Board”) for research purposes. At no time

 did the Professor disclose to Company 6 the existence of his contract or his relationship with

 HUAWEI.

                52.    In or about February 2017, Company 6 agreed to license a Board to the

 Professor. Company 6 would not have agreed to provide a Board to the Professor had the

 Professor disclosed the existence of his relationship with HUAWEI, because HUAWEI was

 a direct competitor of Company 6 in the field of memory architecture.

                53.    In the licensing agreement executed in or about February 2017 (the

 “Agreement”), the Professor and Company 6 agreed that the Professor’s access to a Board

 was conditioned on, among other requirements, the following prohibitions: (1) the direct or

 indirect transfer of rights or usage in the Board to third parties; (2) the modification or

 creation of derivative works based on the Board; and (3) the disclosure, divulgence or

 publication of the Board and its underlying technology. Pursuant to the Agreement,

 Company 6 provided the Professor with a specific product number and the identity of its

 PRC-based distributor of the Board (the “Distributor”), both of which were considered

 sensitive proprietary information.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 20 of 56158 of 219#: 1368
                                                                    PageID
                                                                                             20

               54.     Supply chain issues ultimately prevented Company 6 from delivering a

 Board to the Professor immediately after execution of the Agreement. In or about April

 2017, approximately two months after execution of the Agreement, the Professor contacted

 Company 6 and claimed that he/she needed the Board immediately because of the

 availability of students to assist with research. In actuality, the Professor sought immediate

 delivery of the Board because of a pending project that the Professor had with HUAWEI.

 Indeed, that same month, the Professor wrote HUAWEI that “[t]he current dilemma is that

 the equipment [from Company 6] is not yet available”—thus making the Professor’s research

 impossible.

               55.     In or about April 2017, after obtaining a Board from Company 6, the

 Professor provided HUAWEI with the product number for the Board, as well as the identity

 of the Distributor, in violation of the Agreement. HUAWEI used this information to try on

 at least two occasions to acquire a Board from the Distributor without first contacting

 Company 6, but the Distributor refused to sell a Board to HUAWEI without Company 6’s

 consent. After the Distributor informed Company 6 about these efforts by HUAWEI,

 Company 6 contacted the Professor, who falsely denied providing the product number and

 the identity of the Distributor to HUAWEI. Company 6 also contacted HUAWEI, which

 refused to answer Company 6’s query as to how HUAWEI obtained information regarding

 the product number and the identity of the Distributor.

               56.     Also in violation of the terms of the Agreement, the Professor provided

 HUAWEI with performance results of the Professor’s testing of the Board. This

 information would have assisted in HUAWEI’s efforts to reverse engineer Company 6’s

 proprietary technology.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 21 of 56159 of 219#: 1369
                                                                    PageID
                                                                                               21

                  57.   In or about July 2017, HUAWEI requested a high-level meeting with

 Company 6 to discuss Company 6’s proprietary technology, ostensibly to develop a

 commercial relationship with Company 6. However, an internal HUAWEI email indicated

 that HUAWEI’s actual motivation for the meeting was to “[o]btain the [Board] and support

 the development of our two projects” with the Professor. During the meeting, HUAWEI

 requested several samples of the Board, but Company 6 responded that it would not release a

 Board to HUAWEI without a nondisclosure agreement. At no time during these

 negotiations did HUAWEI disclose its relationship with the Professor or that it was seeking

 samples of the Board in connection with the Professor’s work or its collaboration with the

 Professor. HUAWEI never established a commercial partnership with Company 6.

                  58.   The efforts to misappropriate the intellectual property of Company 6

 were designed to permit HUAWEI to save on research and development costs in the

 development of its own architecture for memory hardware.

     III.         False Statements to the U.S. Government

                  59.   As part of the efforts by the defendant HUAWEI to establish and

 operate its business, particularly in the United States, the IP Defendants and their agents and

 representatives made repeated false statements to the U.S. government about their efforts to

 misappropriate the intellectual property of the Victim Companies, as well as the nature and

 the scope of HUAWEI’s business activities related to sanctioned countries such as Iran and

 North Korea, to avoid the economic and regulatory consequences of making truthful

 statements, including the restriction of HUAWEI from U.S. markets and business

 opportunities.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 22 of 56160 of 219#: 1370
                                                                    PageID
                                                                                               22

               60.    In or about July 2007, agents with the Federal Bureau of Investigation

 (“FBI”) interviewed Individual-1 in New York, New York.

                      a.      During the interview, among other things, Individual-1 falsely

 stated, in substance and in part, that HUAWEI did not conduct any activity in violation of

 U.S. export laws and that HUAWEI operated in compliance with all U.S. export laws.

 Individual-1 also falsely stated, in substance and in part, that HUAWEI had not dealt directly

 with any Iranian company. Individual-1 further stated that he believed HUAWEI had sold

 equipment to a third party, possibly in Egypt, which in turn sold the equipment to Iran.

                      b.      During the same interview, Individual-1 falsely stated, in

 substance and in part, that HUAWEI “won” the lawsuit with Company 1 and that the FBI

 should consult with the Chief Executive Officer (“CEO”) of Company 1, who would

 “testify” that HUAWEI did not engage in intellectual property rights violations.

               61.    In or about 2012, the U.S. House of Representatives’ Permanent Select

 Committee on Intelligence (the “HPSCI”) conducted an investigation (the “HPSCI

 Investigation”) and hearings related to “National Security Threats from Chinese

 Telecommunications Companies Operating in the United States.” The purpose of the

 investigation was to consider, in relevant part, potential threats posed by HUAWEI as it

 sought to expand its business in the United States.

               62.     On or about September 13, 2012, a “corporate senior vice president

 under the chief Huawei representative to the United States” who also claimed to have the

 title of “President of Huawei North America” (the “Senior Vice President”), an individual

 whose identity is known to the Grand Jury, testified before the HPSCI. At the start of his

 testimony, the Senior Vice President identified the economic importance of the hearing for
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 23 of 56161 of 219#: 1371
                                                                    PageID
                                                                                                   23

 HUAWEI, explaining that HUAWEI’s “U.S. business has been damaged by unsubstantiated,

 non-specific concerns suggesting that Huawei poses a security threat.”

                       a.      During his testimony, in response to questions about

 HUAWEI’s theft of trade secrets from Company 1, the Senior Vice President falsely testified

 that “Huawei provided our source code [for] our product to [Company 1] for review. And

 the result is there was not any infringement found.” The Senior Vice President further

 falsely testified that the “source code” was “actually from a third party partner . . . already

 available and opened on the Internet.”

                       b.      Also during his testimony, the Senior Vice President falsely

 testified that HUAWEI’s business in Iran had not “violated any laws and regulations

 including sanction-related requirements,” and that “We have never provided any equipment

 to the Iranian government. All that we have provided are only for commercial civilian use.”

 In fact, HUAWEI’s business in Iran did violate laws and regulations, including sanction-

 related requirements, and included the provision of goods and services to the Iranian

 government, including surveillance technology used to monitor, identify and detain

 protestors during anti-government demonstrations in Tehran, Iran in or about 2009.

                63.    To supplement the testimony of the Senior Vice President, HUAWEI

 submitted, among other documents, a chart falsely reflecting “No Huawei Entities or

 Affiliates involved in Business activities” in North Korea and approximately $19 million in

 “sales by distributors and resellers” to North Korea in 2008 and 2009. The chart did not

 reflect any activity in North Korea after 2009. In fact, HUAWEI was involved in business

 activities in North Korea, including numerous telecommunications projects, beginning no

 later than 2008. The chart also listed several HUAWEI clients in Iran, but omitted other
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 24 of 56162 of 219#: 1372
                                                                    PageID
                                                                                                  24

 large HUAWEI clients with connections to the Government of Iran being served by

 SKYCOM.

 IV.    The Scheme to Defraud Financial Institutions

        A.     The Victim Financial Institutions

               64.     Financial Institution 1, an entity the identity of which is known to the

 Grand Jury, was a multinational banking and financial services company that operated

 subsidiaries throughout the world, including in the United States and in Eurozone countries.

 Its United States-based subsidiary (“U.S. Subsidiary 1”), an entity the identity of which is

 known to the Grand Jury, was a federally chartered bank, the deposits of which were insured

 by the Federal Deposit Insurance Company (“FDIC”). Among the services offered by

 Financial Institution 1 to its clients were U.S.-dollar clearing through U.S. Subsidiary 1 and

 other financial institutions located in the United States, and Euro clearing through Financial

 Institution 1 subsidiaries and other financial institutions located in Eurozone countries.

 Between approximately 2010 and 2014, Financial Institution 1 and U.S. Subsidiary 1 cleared

 more than $100 million worth of transactions related to SKYCOM through the United States.

 In or about 2017, Financial Institution 1 verbally communicated to HUAWEI representatives

 that it was terminating its banking relationship with HUAWEI.

                65.    Financial Institution 2, an entity the identity of which is known to the

 Grand Jury, was a multinational banking and financial services company that operated

 subsidiaries throughout the world, including in the United States and in Eurozone countries.

 Among the services offered by Financial Institution 2 to its clients were U.S.-dollar clearing

 through a Financial Institution 2 subsidiary and other financial institutions located in the
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 25 of 56163 of 219#: 1373
                                                                    PageID
                                                                                                  25

 United States, and Euro clearing through Financial Institution 2 subsidiaries and other

 financial institutions located in Eurozone countries.

                66.    Financial Institution 3, an entity the identity of which is known to the

 Grand Jury, was a multinational banking and financial services company that operated

 subsidiaries throughout the world, including in the United States and in Eurozone countries.

 Among the services offered by Financial Institution 3 to its clients were U.S.-dollar clearing

 through Financial Institution 3 subsidiaries and other financial institutions located in the

 United States, and Euro clearing through Financial Institution 3 subsidiaries and other

 financial institutions located in Eurozone countries.

                67.    Financial Institution 4, an entity the identity of which is known to the

 Grand Jury, was a multinational banking and financial services company that operated

 subsidiaries throughout the world, including in the United States and in Eurozone countries.

 Among the services offered by Financial Institution 4 to its clients were U.S.-dollar clearing

 through Financial Institution 4 subsidiaries and other financial institutions located in the

 United States, and Euro clearing through Financial Institution 4 subsidiaries and other

 financial institutions located in Eurozone countries. A subsidiary of Financial Institution 4

 (“U.S. Subsidiary 4”), an entity the identity of which is known to the Grand Jury, was a

 financial institution organized in the United States offering banking and financial services

 throughout the world. U.S. Subsidiary 4 offered HUAWEI and its affiliates banking

 services and cash management services, including for accounts in the United States.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 26 of 56164 of 219#: 1374
                                                                    PageID
                                                                                               26

        B.     HUAWEI’s Business in Countries Subject to Sanctions

               68.     As part of its international business model, HUAWEI participated in

 business in countries subject to U.S., E.U. and/or U.N. sanctions, such as Iran. This

 business, which included arranging for shipment of HUAWEI goods and services to end

 users in sanctioned countries, was typically conducted through local affiliates in the

 sanctioned countries, such as SKYCOM in Iran.

               69.     Reflecting the inherent sensitivity of conducting business in

 jurisdictions subject to U.S., E.U. and/or U.N. sanctions, internal HUAWEI documents

 referred to such jurisdictions with code names. For example, the code “A2” referred to Iran,

 and “A9” referred to North Korea. HUAWEI internal documents sometimes referred to

 those countries solely by code name, rather than by country name. HUAWEI internal

 documents did not refer to countries that were not subject to sanctions, such as the United

 States or Canada, by similar code names.

        C.     The SKYCOM Fraudulent Scheme

               70.     Even though the U.S. Department of the Treasury’s Office of Foreign

 Assets Control’s (“OFAC”) Iranian Transactions and Sanctions Regulations (“ITSR”), 31

 C.F.R. Part 560, proscribed the export of U.S.-origin goods, technology and services to Iran

 and the Government of Iran, HUAWEI operated SKYCOM as an unofficial subsidiary to

 obtain otherwise prohibited U.S.-origin goods, technology and services, including banking

 services, for HUAWEI’s Iran-based business while concealing the link to HUAWEI.

 HUAWEI could thus attempt to claim ignorance with respect to any illegal act committed by

 SKYCOM on behalf of HUAWEI, including violations of the ITSR and other applicable

 U.S. law. In addition, HUAWEI assisted the Government of Iran by installing surveillance
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 27 of 56165 of 219#: 1375
                                                                    PageID
                                                                                                 27

 equipment, including surveillance equipment used to monitor, identify and detain protestors

 during the anti-government demonstrations of 2009 in Tehran, Iran. Moreover, contrary to

 U.S. law, SKYCOM, on behalf of HUAWEI, employed in Iran at least one U.S. citizen

 (“Employee-1”), an individual whose identity is known to the Grand Jury.

               71.     Since in or about July 2007, HUAWEI repeatedly misrepresented to the

 U.S. government and to various victim financial institutions, including Financial Institutions

 1, 2, 3 and 4, and their U.S. and Eurozone subsidiaries and branches (collectively, the

 “Victim Institutions”), that, although HUAWEI conducted business in Iran, it did so in a

 manner that did not violate applicable U.S. law, including the ITSR. In reality, HUAWEI

 conducted its business in Iran in a manner that violated applicable U.S. law, which includes

 the ITSR. Had the Victim Institutions known about HUAWEI’s repeated violations of the

 ITSR, they would have reevaluated their banking relationships with HUAWEI, including

 their provision of U.S.-dollar and Euro clearing services to HUAWEI.

               72.     Additionally, HUAWEI repeatedly misrepresented to Financial

 Institution 1 that HUAWEI would not use Financial Institution 1 and its affiliates to process

 any transactions regarding HUAWEI’s Iran-based business. In reality, HUAWEI used U.S.

 Subsidiary 1 and other financial institutions operating in the United States to process U.S.-

 dollar clearing transactions involving millions of dollars in furtherance of HUAWEI’s Iran-

 based business. Some of these transactions passed through the Eastern District of New

 York.

               73.     In or about 2011 and early 2012, news reports in The Wall Street

 Journal and Reuters claimed that HUAWEI assisted the Government of Iran to perform

 domestic surveillance, including providing equipment to track persons’ locations and a
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 28 of 56166 of 219#: 1376
                                                                    PageID
                                                                                            28

 surveillance system to monitor landline, mobile and internet communications. In response

 to the claims in The Wall Street Journal, HUAWEI issued an official press release in or

 about December 2011 through its website titled “Statement Regarding Inaccurate and

 Misleading Claims about Huawei’s Commercial Operations in Iran.” In the press release,

 HUAWEI claimed it “is not capable of ‘overseeing’ the network as reported in the article and

 we have no involvement in any type of monitoring and filtering activities.”

               74.    Similarly, in or about late 2012 and early 2013, various news

 organizations, including Reuters, reported that SKYCOM had sold and attempted to sell

 embargoed U.S.-origin goods to Iran in violation of U.S. law, and that HUAWEI in fact

 owned and operated SKYCOM. In December 2012, Reuters published an article purporting

 to contain a HUAWEI official statement addressing and denying those allegations. In

 January 2013, Reuters published a second article purporting to contain a HUAWEI official

 statement, again addressing and denying the Iran allegations. The purported statements by

 HUAWEI in these articles were relied on by the Victim Institutions in determining whether

 to continue their banking relationships with HUAWEI and its subsidiaries

               75.    Following publication of the December 2012 and January 2013 Reuters

 articles, various HUAWEI representatives and employees communicated to the Victim

 Institutions and to the public that the allegations regarding HUAWEI’s ownership and

 control of SKYCOM were false and that, in fact, HUAWEI did comply with applicable U.S.

 law, which includes the ITSR. Based in part on these false representations, the Victim

 Institutions continued their banking relationships with HUAWEI and its subsidiaries and

 affiliates.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 29 of 56167 of 219#: 1377
                                                                    PageID
                                                                                               29

               76.     For example, in or about June 2013, the defendant WANZHOU MENG

 requested an in-person meeting with a Financial Institution 1 executive (the “Financial

 Institution 1 Executive”), an individual whose identity is known to the Grand Jury. During

 the meeting, which took place on or about August 22, 2013, MENG spoke in Chinese,

 relying in part on a PowerPoint presentation written in Chinese. Upon request by the

 Financial Institution 1 Executive, MENG arranged for an English-language version of the

 PowerPoint presentation to be delivered to Financial Institution 1 on or about September 3,

 2013.

               77.     In relevant part, the PowerPoint presentation included numerous

 misrepresentations regarding HUAWEI’s ownership and control of SKYCOM and

 HUAWEI’s compliance with applicable U.S. law, including that (1) HUAWEI “operates in

 Iran in strict compliance with applicable laws, regulations and sanctions of UN, US and EU”;

 (2) “Huawei has never provided and will never provide any technology, product, or service

 for monitoring communications flow, tracking user locations, or filtering media contents in

 the Iranian market”; (3) “HUAWEI’s engagement with SKYCOM is normal business

 cooperation”; (4) the defendant WANZHOU MENG’s participation on the Board of

 Directors of SKYCOM was to “help HUAWEI to better understand SKYCOM’s financial

 results and business performance, and to strengthen and monitor SKYCOM’s compliance”;

 and (5) “HUAWEI subsidiaries in sensitive countries will not open accounts at [Financial

 Institution 1], nor have business transactions with [Financial Institution 1].” These

 statements were all false.

               78.     In early 2014, several months after the meeting with Financial

 Institution 1 Executive, the defendant WANZHOU MENG traveled to the United States,
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 30 of 56168 of 219#: 1378
                                                                    PageID
                                                                                              30

 arriving at John F. Kennedy International Airport, which is located in the Eastern District of

 New York. When she entered the United States, MENG was carrying an electronic device

 that contained a file in unallocated space—indicating that the file may have been deleted—

 containing the following text:

               Suggested Talking Points

               The core of the suggested talking points regarding Iran/Skycom:
               Huawei’s operation in Iran comports with the laws, regulations
               and sanctions as required by the United Nations, the United States
               and the European Union. The relationship with Skycom is that of
               normal business cooperation. Through regulated trade
               organizations and procedures, Huawei requires that Skycom
               promises to abide by relevant laws and regulations and export
               controls. Key information 1: In the past — ceased to hold Skycom
               shares 1, With regards to cooperation: Skycom was established
               in 1998 and is one of the agents for Huawei products and services.
               Skycom is mainly an agent for Huawei.

 Other text in the same file appeared to refer to a document announcing the appointment of

 Huawei employees that was “signed by MENG Wanzhou,” the defendant.

               79.     Based in part on the false representations made by the defendant

 WANZHOU MENG and others, Financial Institution 1 continued its banking relationship

 with HUAWEI and its subsidiaries and affiliates.

        D.     The North Korea Fraudulent Scheme

               80.     Some of the Victim Institutions asked HUAWEI about HUAWEI’s

 business presence in North Korea to better understand the risk, both reputational and legal, in

 processing HUAWEI transactions.

               81.     HUAWEI representatives and employees repeatedly denied to some of

 the Victim Institutions that HUAWEI was involved in numerous projects in North Korea.

 For example, in or about March 2013, HUAWEI employees told representatives of Financial
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 31 of 56169 of 219#: 1379
                                                                    PageID
                                                                                               31

 Institution 4 that, in sum and substance, HUAWEI had no business in North Korea. These

 representations were false.

                82.    In fact, HUAWEI was involved in numerous projects in North Korea

 beginning no later than 2008. Indeed, internal HUAWEI documents referred to the

 geographic location of projects in North Korea with the code “A9”—HUAWEI’s code for

 North Korea. HUAWEI employees took steps to conceal HUAWEI’s involvement in

 projects in North Korea. For example, shipping instructions provided by HUAWEI to a

 supplier in 2013 included the instruction that, for shipments to “A9/NK/NORTH KOREA,”

 there should be “No HW [HUAWEI] logo,” indicating that HUAWEI’s corporate logo

 should not be included on shipments destined for North Korea.

        E.      HUAWEI’s Continued Scheme to Defraud Financial Institutions

                83.    In or about 2017, Financial Institution 1 decided to terminate its global

 relationship with HUAWEI because of risk concerns regarding HUAWEI’s business

 practices. During a series of meetings and communications, Financial Institution 1

 repeatedly communicated to HUAWEI that the decision to terminate its banking relationship

 with HUAWEI had been made by Financial Institution 1 alone, and was not a mutual

 decision with HUAWEI.

                84.    After learning of Financial Institution 1’s decision to terminate its

 relationship with HUAWEI, HUAWEI took steps to secure and expand its banking

 relationships with other financial institutions, including U.S. Subsidiary 4. In doing so,

 HUAWEI employees made material misrepresentations to U.S. Subsidiary 4, among other

 financial institutions, regarding the reason for the termination of its relationship with

 Financial Institution 1 and the party responsible for the termination, claiming that HUAWEI,
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21
                                                      Page 32Page
                                                              of 56170 of 219
                                                                    PageID  #: 1380
                                                                                                 32

 not Financial Institution 1, had initiated the termination. Specifically, in meetings and

 correspondence with representatives of U.S. Subsidiary 4, HUAWEI employees,

                                                         falsely represented that HUAWEI was

 considering terminating its relationship with Financial Institution 1 because HUAWEI was

 dissatisfied with Financial Institution 1’s level of service. HUAWEI’s misrepresentation

 that it had decided to terminate its relationship with Financial Institution 1 was

 communicated to various components of U.S. Subsidiary 4, including in the Eastern District

 of New York.

                85.     Based in part on these false representations and omissions made by the

 defendants HUAWEI,                                             , among other HUAWEI

 employees, U.S. Subsidiary 4 undertook to expand its banking relationship with HUAWEI

 and its subsidiaries and affiliates, and continued to maintain its existing banking relationship

 with HUAWEI globally, including in the United States. Had the defendants told U.S.

 Subsidiary 4 the truth about Financial Institution 1’s decision to terminate its relationship

 with HUAWEI, U.S. Subsidiary 4 would have reevaluated its relationship with HUAWEI

 and its subsidiaries and affiliates.

                86.     By avoiding the termination of HUAWEI’s relationship with Financial

 Institution 4 and U.S. Subsidiary 4, HUAWEI received income indirectly in the form of cost

 savings and the value of continued banking services, the proceeds of which income were

 used to operate and grow HUAWEI’s business.

        F.     The Scheme to Obstruct Justice

                87.     In or about 2017, HUAWEI and HUAWEI DEVICE USA became

 aware of the U.S. government’s criminal investigation of HUAWEI and its affiliates. In
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 33 of 56171 of 219#: 1381
                                                                    PageID
                                                                                              33

 response to the investigation, HUAWEI and HUAWEI DEVICE USA made efforts to move

 witnesses with knowledge about HUAWEI’s Iran-based business to the PRC, and beyond the

 jurisdiction of the U.S. government, and to destroy and conceal evidence in the United States

 of HUAWEI’s Iran-based business. By impeding the government’s investigation, HUAWEI

 and HUAWEI DEVICE USA sought to avoid criminal prosecution with respect to

 HUAWEI’s Iran-based activities, which would subject HUAWEI and its U.S. affiliates and

 subsidiaries, including HUAWEI DEVICE USA, to the threat of economic harm.

                                         COUNT ONE
                                    (Racketeering Conspiracy)

                88.    The allegations contained in paragraphs one through 87 are realleged

 and incorporated as if fully set forth in this paragraph.

                89.    At all times relevant to this Superseding Indictment, HUAWEI and its

 parents, global affiliates and subsidiaries, including HUAWEI DEVICE, HUAWEI DEVICE

 USA, FUTUREWEI and SKYCOM, constituted an “enterprise,” as defined in Title 18,

 United States Code, Section 1961(4), that is, a group of legal entities associated in fact

 (hereinafter, the “Huawei Enterprise”). The Huawei Enterprise was engaged in, and its

 activities affected, interstate and foreign commerce.

                90.    The principal purpose of the Huawei Enterprise was to grow the global

 “Huawei” brand into one of the most powerful telecommunications equipment and consumer

 electronics companies in the world by entering, developing and dominating the markets for

 telecommunications and consumer electronics technology and services in each of the

 countries in which the Huawei Enterprise operated.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 34 of 56172 of 219#: 1382
                                                                    PageID
                                                                                                34

                91.    The Huawei Enterprise operated in the Eastern District of New York,

 the Central District of California, the District of Columbia, the District of Delaware, the

 District of New Jersey, the Eastern District of Texas, the Northern District of California, the

 Northern District of Illinois, the Northern District of Texas, the Southern District of

 California, the Southern District of New York, the Western District of New York, the

 Western District of Washington and elsewhere, including overseas.

                92.    In or about and between 1999 to the present, both dates being

 approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants HUAWEI, HUAWEI DEVICE USA and FUTUREWEI, together with others, did

 knowingly and intentionally conspire to violate Title 18, United States Code, Section

 1962(a), that is, to use and invest, directly and indirectly, a part of income and the proceeds

 of income, to wit: income received by HUAWEI, HUAWEI DEVICE USA and

 FUTUREWEI and derived, directly and indirectly, from a pattern of racketeering activity, in

 which HUAWEI, HUAWEI DEVICE USA and FUTUREWEI participated as principals

 within the meaning of Title 18, United States Code, Section 2, in the establishment and

 operation of the Huawei Enterprise, an enterprise that engaged in, and the activities of which

 affected, interstate and foreign commerce.

                93.    The pattern of racketeering activity, as defined in Title 18, United

 States Code, Sections 1961(1) and 1961(5), consisted of multiple acts indictable under Title

 18, United States Code, Sections 1343 (relating to wire fraud), 1344 (relating to financial

 institution fraud), 1503 (relating to obstruction of justice), 1512 (relating to tampering with a

 witness, victim or an informant), 1832 (relating to theft of trade secrets), 1956 (relating to the
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 35 of 56173 of 219#: 1383
                                                                    PageID
                                                                                                35

 laundering of monetary instruments), and 2319 (relating to criminal infringement of a

 copyright). The manner and means of the above-described conspiracy include the

 allegations set forth in paragraphs one through 87, which are realleged and incorporated as if

 fully set forth in this paragraph.

                (Title 18, United States Code, Sections 1962(d) and 3551 et seq.)

                                         COUNT TWO
                                (Conspiracy to Steal Trade Secrets)

                94.     The allegations contained in paragraphs one through three and eight

 through 63 are realleged and incorporated as if fully set forth in this paragraph.

                95.     In or about and between 2000 and the present, both dates being

 approximate and inclusive, in the Eastern District of New York and elsewhere, the

 defendants HUAWEI, HUAWEI DEVICE, HUAWEI DEVICE USA and FUTUREWEI,

 together with others, knowingly, and with intent to convert one or more trade secrets that

 were related to a product used in or intended for use in interstate and foreign commerce,

 conspired to (a) steal, and without authorization appropriate, take, carry away and conceal,

 and obtain by fraud, artifice and deception such trade secrets, (b) without authorization copy,

 duplicate, sketch, draw, photograph, download, upload, alter, destroy, photocopy, replicate,

 transmit, deliver, send, mail, communicate and convey such trade secrets, (c) receive, buy

 and possess such trade secrets, knowing the same to have been stolen and appropriated,

 obtained and converted without authorization, to the economic benefit of HUAWEI,

 HUAWEI DEVICE, HUAWEI DEVICE USA and FUTUREWEI, and intending or knowing

 that the offense would injure any owner of those trade secrets, to wit: the trade secrets of the
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 36 of 56174 of 219#: 1384
                                                                    PageID
                                                                                               36

 Victim Companies, all contrary to Title 18, United States Code, Sections 1832(a)(1),

 1832(a)(2) and 1832(a)(3).

               96.    In furtherance of the conspiracy and to effect its objects, within the

 Eastern District of New York and elsewhere, the defendants HUAWEI, HUAWEI DEVICE,

 HUAWEI DEVICE USA and FUTUREWEI, together with others, committed and caused the

 commission of, among others, the following:

                                        OVERT ACTS

                      a.      In or about March 2002, an employee of FUTUREWEI, an

 individual whose identity is known to the Grand Jury, contacted an employee of Company 1,

 an individual whose identity is known to the Grand Jury, regarding potential employment

 with FUTUREWEI, in an attempt to misappropriate trade secret information of Company 1.

                      b.      On or about March 3, 2003, at the request of HUAWEI,

 Engineer-1, an employee of Company 2, wrote an email to Individual-1 and Individual-2,

 both employed by HUAWEI, and attached a Company 2 document, which comprised and

 included trade secret information, bearing the markings “HIGHLY CONFIDENTIAL” and

 “[Company 2] Confidential Property.”

                      c.      On or about July 11, 2007, Individual-1 stated to FBI agents that

 HUAWEI had “won” the lawsuit with Company 1 and that the CEO of Company 1 would

 “testify” that HUAWEI did not engage in intellectual property rights violations.

                      d.      On or about October 30, 2009, FUTUREWEI filed a provisional

 patent application with the U.S. Patent and Trademark Office that used and relied upon in

 large part misappropriated Company 4 trade secret information.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 37 of 56175 of 219#: 1385
                                                                    PageID
                                                                                              37

                       e.      On or about September 13, 2012, the Senior Vice President

 falsely testified before U.S. Congress that “As specifically to the source code [allegedly

 stolen from Company 1], the source code of the issues was actually from a third party partner

 . . . already available and open on the internet.”

                       f.      On or about May 29, 2013, a HUAWEI DEVICE USA

 employee accessed a Company 5 laboratory and surreptitiously placed a robot arm, which

 comprised and included trade secret information of Company 5, into a laptop bag and

 secreted the robot arm from the laboratory.

                       g.      In or about July 2013, HUAWEI and HUAWEI DEVICE

 launched a formal policy to encourage employees to steal confidential information from

 competitors.

                       h.      On or about June 9, 2015, Company 6 emailed a presentation

 marked “Proprietary and Confidential” to HUAWEI describing Company 6’s architecture for

 solid state drives, which HUAWEI personnel distributed internally, notwithstanding oral

 promises to maintain confidentiality and not to distribute the information to HUAWEI

 engineers.

                       i.      On or about June 18 and 21, 2017, HUAWEI tried

 unsuccessfully to purchase Company 6’s nonpublic proprietary technology directly from the

 Distributor without Company 6’s permission and without informing Company 6.

                       j.      On or about August 2, 2017, the Professor emailed testing

 results of software run on the Board to HUAWEI, contrary to the Agreement between the

 Professor and Company 6, which expressly prohibited the direct or indirect transfer of rights

 or usage in the Board to third parties.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 38 of 56176 of 219#: 1386
                                                                    PageID
                                                                                              38

                       k.      In or about 2017, HUAWEI circulated an internal memorandum

 calling for the use of reverse engineering teams which would rely on external resources to

 obtain third-party analysis of nonpublic intellectual property belonging to other companies.

                (Title 18, United States Code, Sections 1832(a)(5), 1832(b) and 3551 et seq.)

                                       COUNT THREE
                              (Conspiracy to Commit Wire Fraud)

                97.    The allegations contained in paragraphs one through three and eight

 through 63 are realleged and incorporated as if fully set forth in this paragraph.

                98.    In or about and between 2009 and the present, both dates being

 approximate and inclusive, in the Eastern District of New York and elsewhere, the

 defendants HUAWEI, HUAWEI DEVICE, HUAWEI DEVICE USA and FUTUREWEI,

 together with others, did knowingly and intentionally conspire to devise a scheme and

 artifice to defraud the Victim Companies, and to obtain money and property from the Victim

 Companies, by means of one or more materially false and fraudulent pretenses,

 representations and promises, and for the purpose of executing such scheme and artifice, to

 transmit and cause to be transmitted by means of wire communication in interstate and

 foreign commerce, writings, signs, signals, pictures and sounds, contrary to Title 18, United

 States Code, Section 1343.

                (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                                        COUNT FOUR
                              (Conspiracy to Commit Bank Fraud)

                99.    The allegations contained in paragraphs one, four, five, and 64 through

 79 are realleged and incorporated as if fully set forth in this paragraph.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 39 of 56177 of 219#: 1387
                                                                    PageID
                                                                                                  39

               100.    In or about and between November 2007 and May 2015, both dates

 being approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants HUAWEI, SKYCOM and WANZHOU MENG, also known as “Cathy Meng”

 and “Sabrina Meng,” together with others, did knowingly and intentionally conspire to

 execute a scheme and artifice to defraud U.S. Subsidiary 1, a financial institution, and to

 obtain moneys, funds, credits and other property owned by and under the custody and control

 of said financial institution, by means of one or more materially false and fraudulent

 pretenses, representations and promises, contrary to Title 18, United States Code, Section

 1344.

               (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                                        COUNT FIVE
                              (Conspiracy to Commit Bank Fraud)

               101.    The allegations contained in paragraphs one, six, seven, 64 through 79,

 and 83 through 86 are realleged and incorporated as if fully set forth in this paragraph.

               102.    In or about and between August 2017 and January 2019, both dates

 being approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants HUAWEI,

                              together with others, did knowingly and intentionally conspire

 to execute a scheme and artifice to defraud U.S. Subsidiary 4, a financial institution, and to

 obtain moneys, funds, credits and other property owned by and under the custody and control

 of said financial institution, by means of one or more materially false and fraudulent
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 40 of 56178 of 219#: 1388
                                                                    PageID
                                                                                              40

 pretenses, representations and promises, contrary to Title 18, United States Code, Section

 1344.

                (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                                         COUNT SIX
                              (Conspiracy to Commit Wire Fraud)

                103.   The allegations contained in paragraphs one, four, five, and 64 through

 79 are realleged and incorporated as if fully set forth in this paragraph.

                104.   In or about and between November 2007 and May 2015, both dates

 being approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants HUAWEI, SKYCOM and WANZHOU MENG, also known as “Cathy Meng”

 and “Sabrina Meng,” together with others, did knowingly and intentionally conspire to

 devise a scheme and artifice to defraud the Victim Institutions, and to obtain money and

 property from the Victim Institutions, by means of one or more materially false and

 fraudulent pretenses, representations and promises, and for the purpose of executing such

 scheme and artifice, to transmit and cause to be transmitted by means of wire communication

 in interstate and foreign commerce, writings, signs, signals, pictures and sounds, contrary to

 Title 18, United States Code, Section 1343.

                (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                                        COUNT SEVEN
                                         (Bank Fraud)

                105.   The allegations contained in paragraphs one, four, five, and 64 through

 79 are realleged and incorporated as if fully set forth in this paragraph.

                106.   In or about and between November 2007 and May 2015, both dates

 being approximate and inclusive, within the Eastern District of New York and elsewhere, the
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 41 of 56179 of 219#: 1389
                                                                    PageID
                                                                                               41

 defendants HUAWEI, SKYCOM and WANZHOU MENG, also known as “Cathy Meng”

 and “Sabrina Meng,” together with others, did knowingly and intentionally execute a scheme

 and artifice to defraud U.S. Subsidiary 1, a financial institution, and to obtain moneys, funds,

 credits and other property owned by, and under the custody and control of said financial

 institution, by means of one or more materially false and fraudulent pretenses,

 representations and promises.

                (Title 18, United States Code, Sections 1344, 2 and 3551 et seq.)

                                         COUNT EIGHT
                                          (Bank Fraud)

                107.   The allegations contained in paragraphs one, six, seven, 64 through 79,

 and 83 through 86 are realleged and incorporated as if fully set forth in this paragraph.

                108.   In or about and between August 2017 and January 2019, both dates

 being approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants HUAWEI,

                               together with others, did knowingly and intentionally execute a

 scheme and artifice to defraud U.S. Subsidiary 4, a financial institution, and to obtain

 moneys, funds, credits and other property owned by, and under the custody and control of

 said financial institution, by means of one or more materially false and fraudulent pretenses,

 representations and promises.

                (Title 18, United States Code, Sections 1344, 2 and 3551 et seq.)

                                          COUNT NINE
                                           (Wire Fraud)

                109.   The allegations contained in paragraphs one, four, five, and 64 through

 79 are realleged and incorporated as if fully set forth in this paragraph.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 42 of 56180 of 219#: 1390
                                                                    PageID
                                                                                                 42

                110.   In or about and between November 2007 and May 2015, both dates

 being approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants HUAWEI, SKYCOM and WANZHOU MENG, also known as “Cathy Meng”

 and “Sabrina Meng,” together with others, did knowingly and intentionally devise a scheme

 and artifice to defraud the Victim Institutions, and to obtain money and property from the

 Victim Institutions, by means of one or more materially false and fraudulent pretenses,

 representations and promises, and for the purpose of executing such scheme and artifice, did

 transmit and cause to be transmitted by means of wire communication in interstate and

 foreign commerce, writings, signs, signals, pictures and sounds, to wit: the defendants

 HUAWEI, SKYCOM and MENG, together with others, (a) made, and caused to be made, a

 series of misrepresentations through email communications, written communications

 otherwise conveyed through the wires, and oral communications made with knowledge that

 the oral communications would be memorialized and subsequently transmitted through the

 wires, about, among other things, the relationship between HUAWEI and SKYCOM,

 HUAWEI’s compliance with U.S. and U.N. laws and regulations, and the kinds of financial

 transactions in which HUAWEI engaged through the Victim Institutions; and (b) as a result

 of the misrepresentations, caused a series of wires to be sent by financial institutions from

 outside of the United States through the United States.

                (Title 18, United States Code, Sections 1343, 2 and 3551 et seq.)

                                         COUNT TEN
                            (Conspiracy to Defraud the United States)

                111.   The allegations contained in paragraphs one, four, and 64 through 87

 are realleged and incorporated as if fully set forth in this paragraph.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 43 of 56181 of 219#: 1391
                                                                    PageID
                                                                                                43

                112.   In or about and between July 2007 and January 2019, both dates being

 approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants HUAWEI and SKYCOM, together with others, did knowingly and willfully

 conspire to defraud the United States by impairing, impeding, obstructing and defeating,

 through deceitful and dishonest means, the lawful governmental functions and operations of

 OFAC, an agency of the United States, in the enforcement of economic sanctions laws and

 regulations administered by that agency and the issuance by that agency of appropriate

 licenses relating to the provision of financial services.

                113.   In furtherance of the conspiracy and to effect its objects, within the

 Eastern District of New York and elsewhere, the defendants HUAWEI and SKYCOM,

 together with others, committed and caused the commission of, among others, the following:

                                          OVERT ACTS

                       a.      On or about July 11, 2007, Individual-1 stated to FBI agents that

 HUAWEI did not conduct any activity in violation of U.S. export laws, that HUAWEI

 operated in compliance with all U.S. export laws, that HUAWEI had not dealt directly with

 any Iranian company and that he believed HUAWEI had sold equipment to a third party,

 possibly in Egypt, which in turn sold the equipment to Iran.

                       b.      On or about September 13, 2012, the Senior Vice President

 testified before U.S. Congress that HUAWEI’s business in Iran had not “violated any laws

 and regulations including sanction-related requirements.”

                       c.      On or about September 17, 2012, the Treasurer of HUAWEI

 met with a principal of U.S. Subsidiary 4, an individual whose identity is known to the Grand
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 44 of 56182 of 219#: 1392
                                                                    PageID
                                                                                                44

 Jury, in New York, New York, and informed U.S. Subsidiary 4 that HUAWEI and its global

 affiliates did not violate any applicable U.S. law.

                        d.     On or about July 24, 2013, SKYCOM caused U.S. Subsidiary 1

 to process a U.S.-dollar clearing transaction of $52,791.08.

                        e.     On or about July 24, 2013, SKYCOM caused a bank located in

 the Eastern District of New York (“Bank 1”), an entity the identity of which is known to the

 Grand Jury, to process a U.S.-dollar clearing transaction of $94,829.82.

                        f.     On or about August 20, 2013, SKYCOM caused Bank 1 to

 process a U.S.-dollar clearing transaction of $14,835.22.

                        g.     On or about August 28, 2013, SKYCOM caused Bank 1 to

 process a U.S.-dollar clearing transaction of $32,663.10.

                        h.     On or about April 11, 2014, SKYCOM caused a bank located in

 the United States (“Bank 2”), an entity the identity of which is known to the Grand Jury, to

 process a U.S.-dollar clearing transaction of $118,842.45.

                        i.     In or about April 2018, HUAWEI made efforts to move an

 employee (“Individual-4”), an individual whose identity is known to the Grand Jury, with

 knowledge about HUAWEI’s Iran-based business to the PRC, and beyond the jurisdiction of

 the U.S. government.

                (Title 18, United States Code, Sections 371 and 3551 et seq.)

                                      COUNT ELEVEN
                                 (Conspiracy to Violate IEEPA)

                114.    The allegations contained in paragraphs one, four, 64 through 67, 70

 through 79 are realleged and incorporated as if fully set forth in this paragraph.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 45 of 56183 of 219#: 1393
                                                                    PageID
                                                                                               45

               115.    Through the International Emergency Economic Powers Act

 (“IEEPA”), the President of the United States was granted authority to address unusual and

 extraordinary threats to the national security, foreign policy or economy of the United States.

 50 U.S.C. § 1701(a). Under IEEPA, it was a crime to willfully violate, attempt to violate,

 conspire to violate or cause a violation of any license, order, regulation or prohibition issued

 pursuant to the statute. 50 U.S.C. §§ 1705(a) and 1705(c).

               116.    To respond to the declaration by the President of a national emergency

 with respect to Iran pursuant to IEEPA, which was most recently continued in March 2018

 (83 Fed. Reg. 11,393 (Mar. 14, 2018)), OFAC issued the ITSR. Absent permission from

 OFAC in the form of a license, these regulations prohibited, among other things:

                       a.     The exportation, reexportation, sale or supply from the United

 States, or by a U.S. person, wherever located, of any goods, technology or services to Iran

 and the Government of Iran (31 C.F.R. § 560.204);

                       b.     Any transaction by a U.S. person, wherever located, involving

 goods, technology or services for exportation, reexportation, sale or supply, directly or

 indirectly, to Iran or the Government of Iran (31 C.F.R. § 560.206); and

                       c.     Any transaction by a U.S. person, or within the United States,

 that evaded or avoided, had the purpose of evading or avoiding, attempted to violate, or

 caused a violation of any of the prohibitions in the ITSR (31 C.F.R. § 560.203).

               117.    The ITSR prohibited providing financial services, including U.S.

 dollar-clearing services, to Iran or the Government of Iran. 31 C.F.R. §§ 560.204, 560.427.

 In addition, the prohibition against the exportation, reexportation, sale or supply of services

 applied to services performed on behalf of a person in Iran or the Government of Iran, or
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 46 of 56184 of 219#: 1394
                                                                    PageID
                                                                                                  46

 where the benefit of such services was otherwise received in Iran, if the services were

 performed (a) in the United States by any person; or (b) outside the United States by a United

 States person, including an overseas branch of an entity located in the United States. 31

 C.F.R. § 560.410.

                118.   In or about and between November 2007 and November 2014, both

 dates being approximate and inclusive, within the Eastern District of New York and

 elsewhere, the defendants HUAWEI and SKYCOM, together with others, did knowingly and

 willfully conspire to cause the export, reexport, sale and supply, directly and indirectly, of

 goods, technology and services, to wit: banking and other financial services from the United

 States to Iran and the Government of Iran, without having first obtained the required OFAC

 license, contrary to Title 31, Code of Federal Regulations, Sections 560.203, 560.204 and

 560.206.

                (Title 50, United States Code, Sections 1705(a), 1705(c) and 1702; Title 18,

 United States Code, Sections 3551 et seq.)

                                       COUNT TWELVE
                                       (IEEPA Violations)

                119.   The allegations contained in paragraphs one, four, 64 through 67, and

 70 through 79, and 115 through 118 are realleged and incorporated as if fully set forth in this

 paragraph.

                120.   In or about and between November 2007 and November 2014, both

 dates being approximate and inclusive, within the Eastern District of New York and

 elsewhere, the defendants HUAWEI and SKYCOM, together with others, did knowingly and

 willfully cause the export, reexport, sale and supply, directly and indirectly, of goods,
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 47 of 56185 of 219#: 1395
                                                                    PageID
                                                                                              47

 technology and services, to wit: banking and other financial services from the United States

 to Iran and the Government of Iran, without having first obtained the required OFAC license,

 contrary to Title 31, Code of Federal Regulations, Sections 560.203, 560.204 and 560.206.

               (Title 50, United States Code, Sections 1705(a), 1705(c) and 1702; Title 18,

 United States Code, Sections 2 and 3551 et seq.)

                                    COUNT THIRTEEN
                                (Conspiracy to Violate IEEPA)

               121.    The allegations contained in paragraphs one, four, 64 through 67, and

 70 through 79, and 115 through 118 are realleged and incorporated as if fully set forth in this

 paragraph.

               122.    In or about and between 2008 and 2014, both dates being approximate

 and inclusive, within the Eastern District of New York and elsewhere, the defendants

 HUAWEI and SKYCOM, together with others, did knowingly and willfully conspire to

 cause the export, reexport, sale and supply, directly and indirectly, of goods, technology and

 services, to wit: telecommunications services provided by Employee-1, a U.S. citizen, to Iran

 and the Government of Iran, without having first obtained the required OFAC license,

 contrary to Title 31, Code of Federal Regulations, Sections 560.203, 560.204 and 560.206.

               (Title 50, United States Code, Sections 1705(a), 1705(c) and 1702; Title 18,

 United States Code, Sections 3551 et seq.)

                                     COUNT FOURTEEN
                                      (IEEPA Violation)

               123.    The allegations contained in paragraphs one, four, 64 through 67, and

 70 through 79, and 115 through 118 are realleged and incorporated as if fully set forth in this

 paragraph.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 48 of 56186 of 219#: 1396
                                                                    PageID
                                                                                                 48

               124.    In or about and between 2008 and 2014, both dates being approximate

 and inclusive, within the Eastern District of New York and elsewhere, the defendants

 HUAWEI and SKYCOM, together with others, did knowingly and willfully cause the

 export, reexport, sale and supply, directly and indirectly, of goods, technology and services,

 to wit: telecommunications services provided by Employee-1, a U.S. citizen, to Iran and the

 Government of Iran, without having first obtained the required OFAC license, contrary to

 Title 31, Code of Federal Regulations, Sections 560.203, 560.204 and 560.206.

               (Title 50, United States Code, Sections 1705(a), 1705(c) and 1702; Title 18,

 United States Code, Sections 2 and 3551 et seq.)

                                     COUNT FIFTEEN
                                (Money Laundering Conspiracy)

               125.    The allegations contained in paragraphs one, four, 64 through 67, and

 70 through 79, and 115 through 118 are realleged and incorporated as if fully set forth in this

 paragraph.

               126.    In or about and between November 2007 and November 2014, both

 dates being approximate and inclusive, within the Eastern District of New York and

 elsewhere, the defendants HUAWEI and SKYCOM, together with others, did knowingly and

 intentionally conspire to transport, transmit and transfer monetary instruments and funds, to

 wit: wire transfers, from one or more places in the United States to and through one or more

 places outside the United States and to one or more places in the United States from and

 through one or more places outside the United States, with the intent to promote the carrying

 on of specified unlawful activity, to wit: conspiracy to violate IEEPA, in violation of Title
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 49     187
                                                              of 56   of 219#: 1397
                                                                    PageID
                                                                                               49

 50, United States Code, Section 1705, all contrary to Title 18, United States Code, Section

 1956(a)(2)(A).

                (Title 18, United States Code, Sections 1956(h) and 3551 et seq.)

                                      COUNT SIXTEEN
                                 (Conspiracy to Obstruct Justice)

                127.   The allegations contained in paragraphs one, three, 64 through 82, and

 87 are realleged and incorporated as if fully set forth in this paragraph.

                128.   In or about and between January 2017 and January 2019, both dates

 being approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants HUAWEI and HUAWEI DEVICE USA, together with others, did knowingly,

 intentionally and corruptly conspire to obstruct, influence and impede an official proceeding,

 to wit: a Federal Grand Jury investigation in the Eastern District of New York, contrary to

 Title 18, United States Code, Section 1512(c)(2).

                (Title 18, United States Code, Sections 1512(k) and 3551 et seq.)

              CRIMINAL FORFEITURE ALLEGATION AS TO COUNT ONE

                129.   The United States hereby gives notice to the defendants charged in

 Count One that, upon their conviction of such offense, the government will seek forfeiture in

 accordance with Title 18, United States Code, Section 1963(a), which requires any person

 convicted of such offense to forfeit: (a) any interest the person acquired or maintained in

 violation of Title 18, United States Code, Section 1962; (b) any interest in, security of, claim

 against, or property or contractual right of any kind affording a source of influence over any

 enterprise which the person has established, operated, controlled, conducted or participated

 in the conduct of, in violation of Title 18, United States Code, Section 1962; and (c) any
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 50 of 56188 of 219#: 1398
                                                                    PageID
                                                                                                50

 property constituting, or derived from, any proceeds which the person obtained, directly or

 indirectly, from racketeering activity in violation of Title 18, United States Code, Section

 1962.

                130.   If any of the above-described forfeitable property, as a result of any act

 or omission of the defendants:

                       a.      cannot be located upon the exercise of due diligence;

                       b.      has been transferred or sold to, or deposited with, a third party;

                       c.      has been placed beyond the jurisdiction of the court;

                       d.      has been substantially diminished in value; or

                       e.      has been commingled with other property which cannot be

 divided without difficulty;

 it is the intent of the United States, pursuant to Title 18, United States Code, Section 1963(m),

 to seek forfeiture of any other property of the defendants up to the value of the forfeitable

 property described in this forfeiture allegation.

                (Title 18, United States Code, Sections 1963(a) and 1963(m))

              CRIMINAL FORFEITURE ALLEGATION AS TO COUNT TWO

                131.   The United States hereby gives notice to the defendants charged in

 Count Two that, upon their conviction of such offense, the government will seek forfeiture in

 accordance with Title 18, United States Code, Section 2323(b)(1), of (a) any article, the

 making or trafficking of which is prohibited under Title 17, United States Code, Section 506;

 Title 18, United States Code, Section 2318, 2319, 2319A, 2319B or 2320; or Chapter 90 of

 Title 18 of the United States Code; (b) any property used, or intended to be used, in any

 manner or part to commit or facilitate the commission of such offense; or (c) any property
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 51 of 56189 of 219#: 1399
                                                                    PageID
                                                                                                   51

 constituting, or derived from, any proceeds obtained directly or indirectly as a result of such

 offense.

                132.      If any of the above-described forfeitable property, as a result of any act

 or omission of the defendants:

                          a.      cannot be located upon the exercise of due diligence;

                          b.      has been transferred or sold to, or deposited with, a third party;

                          c.      has been placed beyond the jurisdiction of the court;

                          d.      has been substantially diminished in value; or

                          e.      has been commingled with other property which cannot be

 divided without difficulty;

 it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

 as incorporated by Title 18, United States Code, Section 2323(b)(2), to seek forfeiture of any

 other property of the defendants up to the value of the forfeitable property described in this

 forfeiture allegation.

                (Title 18, United States Code, Sections 2323(b)(1) and 2323(b)(2); Title 21,

 United States Code, Section 853(p))

                               CRIMINAL FORFEITURE ALLEGATION
                               AS TO COUNTS THREE THROUGH NINE

                133.      The United States hereby gives notice to the defendants charged in

 Counts Three through Nine that, upon their conviction of such offenses, the government will

 seek forfeiture in accordance with Title 18, United States Code, Section 982(a)(2), which

 requires any person convicted of such offenses to forfeit any property constituting, or derived

 from, proceeds obtained directly or indirectly as a result of such offenses.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 52 of 56190 of 219#: 1400
                                                                    PageID
                                                                                                  52

                134.      If any of the above-described forfeitable property, as a result of any act

 or omission of the defendants:

                          a.     cannot be located upon the exercise of due diligence;

                          b.     has been transferred or sold to, or deposited with, a third party;

                          c.     has been placed beyond the jurisdiction of the court;

                          d.     has been substantially diminished in value; or

                          e.     has been commingled with other property which cannot be

 divided without difficulty;

 it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

 as incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any

 other property of the defendants up to the value of the forfeitable property described in this

 forfeiture allegation.

                (Title 18, United States Code, Sections 982(a)(2) and 982(b)(1); Title 21,

 United States Code, Section 853(p))

                       CRIMINAL FORFEITURE ALLEGATION
               AS TO COUNTS TEN THROUGH FOURTEEN AND SIXTEEN

                135.      The United States hereby gives notice to the defendants charged in

 Counts Ten through Fourteen and Sixteen and that, upon their conviction of such offenses,

 the government will seek forfeiture in accordance with Title 18, United States Code, Section

 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), which require any person

 convicted of such offenses to forfeit any property, real or personal, constituting, or derived

 from, proceeds obtained directly or indirectly as a result of such offenses.
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 53 of 56191 of 219#: 1401
                                                                    PageID
                                                                                                 53

                136.   If any of the above-described forfeitable property, as a result of any act

 or omission of the defendants:

                       a.      cannot be located upon the exercise of due diligence;

                       b.      has been transferred or sold to, or deposited with, a third party;

                       c.      has been placed beyond the jurisdiction of the court;

                       d.      has been substantially diminished in value; or

                       e.      has been commingled with other property which cannot be

 divided without difficulty;

 it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

 to seek forfeiture of any other property of the defendants up to the value of the forfeitable

 property described in this forfeiture allegation.

                (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States

 Code, Section 853(p); Title 28, United States Code, Section 2461(c))

                            CRIMINAL FORFEITURE ALLEGATION
                                  AS TO COUNT FIFTEEN

                137.   The United States hereby gives notice to the defendants charged in

 Count Fifteen that, upon their conviction of such offense, the government will seek forfeiture

 in accordance with Title 18, United States Code, Section 982(a)(1), which requires any

 person convicted of such offense to forfeit any property, real or personal, involved in such

 offense, or any property traceable to such property.

                138.   If any of the above-described forfeitable property, as a result of any act

 or omission of the defendants:

                       a.      cannot be located upon the exercise of due diligence;
      Case 1:20-cr-00015-PKC
Case 1:18-cr-00457-AMD        Document
                         Document      86-1 02/13/20
                                  126 Filed  Filed 01/12/21 Page
                                                      Page 54 of 56192 of 219#: 1402
                                                                    PageID
                                                                                                  54

                       b.      has been transferred or sold to, or deposited with, a third party;

                       c.      has been placed beyond the jurisdiction of the court;

                       d.      has been substantially diminished in value; or

                       e.      has been commingled with other property which cannot be

 divided without difficulty;

               it is the intent of the United States, pursuant to Title 21, United States Code,

 Section 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1), to seek
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 193 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 194 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 195 of 219




            EXHIBIT M
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 196 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 197 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 198 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 199 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 200 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 201 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 202 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 203 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 204 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 205 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 206 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 207 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 208 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 209 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 210 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 211 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 212 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 213 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 214 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 215 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 216 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 217 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 218 of 219
Case 1:20-cr-00015-PKC Document 86-1 Filed 01/12/21 Page 219 of 219
